Exhibit 10.1

INTERCREDITOR AND SUBORDINATION AGREEMENT

dated as of

March 27, 2018,

among

CITIBANK, N.A.,

as First Lien Agent,

CORTLAND CAPITAL MARKET SERVICES LLC,

as Second Lien Agent,

GLOBAL EAGLE ENTERTAINMENT INC.,

as the Borrower

and

THE OTHER GRANTORS PARTY HERETO FROM TIME TO TIME



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

ARTICLE 1   Definitions  

Section 1.01.

 

Construction; Certain Defined Terms

     1   ARTICLE 2   Subordination of Liens  

Section 2.01.

 

Similar Liens and Agreements

     11  

Section 2.02.

 

Subordination of Liens

     12  

Section 2.03.

 

No Duties of Designated First Lien Representative or other First Lien Secured
Parties

     13  

Section 2.04.

 

Automatic Release of Second Liens

     14  

Section 2.05.

 

Reinstatement

     15  

Section 2.06.

 

New Liens

     15   ARTICLE 3   Payment Subordination  

Section 3.01.

 

Agreement to Subordinate

     16  

Section 3.02.

 

No Payment on Subordinated Indebtedness in Event of Default on Senior
Indebtedness

     16  

Section 3.03.

 

Notices to Designated Second Lien Representative

     18  

Section 3.04.

 

Agreement of Grantors

     18  

Section 3.05.

 

Subordination Rights Not Impaired by Acts or Omissions of the Grantors or First
Lien Secured Parties

     18   ARTICLE 4   Standstill; Bankruptcy/Liquidation Proceedings  

Section 4.01.

 

No Action with Respect to Second Lien Collateral Subject to First Liens

     18  

Section 4.02.

 

Distribution on Dissolution, Liquidation and Reorganization

     20  

Section 4.03.

 

No Interference

     21  

Section 4.04.

 

Certain Agreements with Respect to Bankruptcy/Liquidation Proceedings

     22  

Section 4.05.

 

Purchase Right

     25  

Section 4.06.

 

Injunctive Relief

     26  

Section 4.07.

 

Rights as Unsecured Creditors

     27   ARTICLE 5   Sub-Agency for Perfection of Certain Security Interests  
ARTICLE 6   Existence and Amounts of Liens and Obligations  



--------------------------------------------------------------------------------

ARTICLE 7   Representations and Warranties of Each Representative   ARTICLE 8  
Application of Proceeds  

Section 8.01.

 

Payment Over

     29  

Section 8.02.

 

Application of Proceeds

     29  

Section 8.03.

 

Insurance and Condemnation Awards

     30   ARTICLE 9   Other Agreements  

Section 9.01.

 

Matters Related to First Lien Loan Documents

     30  

Section 9.02.

 

Matters Related to Second Lien Note Documents

     30  

Section 9.03.

 

Matters Related to Amendments of First Lien Security Documents

     31  

Section 9.04.

 

Additional Debt Facilities

     32  

Section 9.05.

 

Obligations Unconditional

     33   ARTICLE 10   Miscellaneous  

Section 10.01.

 

Notices

     34  

Section 10.02.

 

Waivers; Amendments

     34  

Section 10.03.

 

Parties in Interest

     35  

Section 10.04.

 

Survival of Agreement

     35  

Section 10.05.

 

Counterparts

     35  

Section 10.06.

 

Severability

     35  

Section 10.07.

 

Governing Law; Jurisdiction; Consent to Service of Process

     35  

Section 10.08.

 

Waiver of Jury Trial

     36  

Section 10.09.

 

Headings

     36  

Section 10.10.

 

Further Assurances

     36  

Section 10.11.

 

No Third Party Beneficiaries

     37  

Section 10.12.

 

Provisions Solely to Define Relative Rights

     37  

Section 10.13.

 

Subrogation

     37  

Section 10.14.

 

Additional Grantors

     38  

Section 10.15.

 

Additional Intercreditor Agreements

     38  

Section 10.16.

 

Equity Interests; Payment in Kind

     38  

ANNEXES

    

I

 

Provisions for Certain Second Lien Note Documents

  

II

 

Form of Joinder

  

III

 

Form of Additional Debt Designation

  



--------------------------------------------------------------------------------

INTERCREDITOR AND SUBORDINATION AGREEMENT (as amended, restated, amended and
restated, supplemented or otherwise modified from time to time, this
“Agreement”), dated as of March 27,, 2018, among GLOBAL EAGLE ENTERTAINMENT
INC., a Delaware corporation (the “Borrower”), certain subsidiaries of the
Borrower from time to time party to the First Lien Credit Agreement referred to
herein and the Second Lien Securities Purchase Agreement referred to herein (the
“Subsidiary Guarantors”), CITIBANK, N.A., as administrative agent for the First
Lien Credit Agreement Secured Parties referred to herein (together with its
successors and assigns in such capacity, the “First Lien Agent”), CORTLAND
CAPITAL MARKET SERVICES LLC, as collateral agent for the Second Lien Securities
Purchase Agreement Secured Parties referred to herein (together with its
successors and assigns in such capacity, the “Second Lien Agent”), and each of
the other Representatives from time to time party hereto in accordance with the
terms hereof.

Reference is made to the (i) First Lien Credit Agreement under which the lenders
referred to therein have extended and agreed to extend credit to the Borrower
and (ii) the Second Lien Securities Purchase Agreement under which the
purchasers referred to therein have agreed to purchase from the Borrower and the
Borrower has agreed to issue to such purchasers, certain second lien
subordinated notes constituting Second Lien Securities Purchase Agreement
Secured Obligations. In consideration of the mutual agreements herein contained
and other good and valuable consideration, the receipt of which is hereby
acknowledged, the First Lien Agent (for itself and on behalf of the First Lien
Credit Agreement Secured Parties), the Second Lien Agent (for itself and on
behalf of the Second Lien Securities Purchase Agreement Secured Parties), the
Borrower and each Subsidiary Guarantor agree as follows:

ARTICLE 1

DEFINITIONS

Section 1.01.    Construction; Certain Defined Terms. (a) The rules of
construction specified in Section 1.02, 1.03, 1.05, 1.07, 1.09, and 1.11 of the
First Lien Credit Agreement shall apply to this Agreement, including terms
defined in the preamble hereto. Capitalized terms used in this Agreement and not
otherwise defined herein shall have the meanings set forth in the First Lien
Credit Agreement as in effect on the date hereof. Any term referenced herein by
cross-reference to a defined term or section reference in (i) the First Lien
Credit Agreement shall be deemed to be a cross-reference to a defined term or
section reference, as applicable, in the First Lien Credit Agreement as in
effect on the date hereof (or, after any Refinancing of the First Lien Credit
Agreement as so in effect, any Replacement First Lien Credit Agreement as in
effect on the date of such Refinancing) or the same or comparable term or
section reference, as applicable, in any other First Lien Loan Document and
(ii) the Second Lien Securities Purchase Agreement shall be deemed to be a
cross-reference to a defined term or section reference, as applicable, in the
Second Lien Securities Purchase Agreement as in effect on the date hereof (or,
after any Refinancing of the Second Lien Securities Purchase Agreement as so in
effect, any Replacement Second Lien Securities Purchase Agreement as in effect
on the date of such Refinancing) or the same or comparable term or section
reference, as applicable, in any other Second Lien Note Document. Each agreement
herein of any Representative shall bind the Secured Parties represented by such
Representative and any reference herein to the parties hereto shall also bind
all such Secured Parties.

 

1



--------------------------------------------------------------------------------

(b)    As used in this Agreement, the following terms have the meanings
specified below:

“Additional First Lien Debt” means any Indebtedness that is issued or guaranteed
by any Grantor (other than Indebtedness and guarantees constituting First Lien
Credit Agreement Secured Obligations) which Indebtedness and guarantees are
secured by the First Lien Collateral (or a portion thereof) on a senior basis to
the Second Lien Secured Obligations; provided, however, that (i) such
Indebtedness is permitted to be incurred, secured and guaranteed on such senior
basis by this Agreement and by the relevant First Lien Loan Documents and the
relevant Second Lien Note Documents in effect at the time of such incurrence and
(ii) the First Lien Representative for the holders of such Indebtedness shall
have become party to: (A) this Agreement pursuant to, and by satisfying the
conditions set forth in, Section 9.04 hereof and (B) the First Lien Parity
Intercreditor Agreement pursuant to, and by satisfying the conditions set forth
therein; provided, further, that, if such Indebtedness will be the initial
Additional First Lien Debt incurred by a Grantor after the date hereof, then the
Grantors, the First Lien Agent and the First Lien Representative for such
Indebtedness shall have executed and delivered the First Lien Parity
Intercreditor Agreement. Additional First Lien Debt shall include any Registered
Equivalent Notes and guarantees thereof by the Grantors issued in exchange
therefor.

“Additional First Lien Debt Facility” means each indenture, credit agreement or
other governing agreement with respect to any Additional First Lien Debt.

“Additional First Lien Loan Documents” means with respect to any series, issue
or class of Additional First Lien Debt, the promissory notes, indentures, credit
agreements, guarantees or other operative agreements evidencing or governing
such indebtedness and any First Lien Security Documents securing such Additional
First Lien Debt.

“Additional First Lien Secured Obligations” means with respect to any series,
issue or class of Additional First Lien Debt, (i) all principal of, and interest
(including, without limitation, any interest which accrues after the
commencement of any Bankruptcy/Liquidation Proceeding, whether or not allowed or
allowable as a claim in any such proceeding) payable with respect to, such
Additional First Lien Debt, (ii) all premiums, fees, costs, expenses and other
amounts payable to the related Additional First Lien Secured Parties under the
related Additional First Lien Loan Documents (including, without limitation, any
premium, fees, costs, expenses or other amounts which accrue after the
commencement of any Bankruptcy/Liquidation Proceeding, whether or not allowed or
allowable as a claim in any such proceeding), (iii) any Hedging Obligations of
(and guarantees thereof by) a Grantor secured under the First Lien Security
Documents securing the related series, issue or class of Additional First Lien
Debt, (iv) any Cash Management Obligations of (and guarantees thereof by) a
Grantor secured under the First Lien Security Documents securing the related
series, issue or class of Additional First Lien Debt and (v) any renewals or
extensions of the foregoing.

“Additional First Lien Secured Parties” means with respect to any series, issue
or class of Additional First Lien Debt, the holders of such Additional First
Lien Debt, the First Lien Representative with respect thereto, any trustee or
agent therefor under any related Additional First Lien Loan Documents and the
beneficiaries of each indemnification obligation undertaken by any Grantor under
any related Additional First Lien Loan Documents and the holders of any

 

2



--------------------------------------------------------------------------------

other Additional First Lien Secured Obligations secured by the First Lien
Security Documents for such series, issue or class of Additional First Lien
Debt.

“Additional Second Lien Debt” means any Indebtedness that is issued or
guaranteed by any Grantor (other than Indebtedness and guarantees constituting
Second Lien Securities Purchase Agreement Secured Obligations) which
Indebtedness and guarantees are secured by the Second Lien Collateral (or a
portion thereof) on a junior basis to the First Lien Secured Obligations;
provided, however, that (i) such Indebtedness is permitted to be incurred,
secured and guaranteed on such junior basis by this Agreement and by the
relevant First Lien Loan Documents and the relevant Second Lien Note Documents
in effect at the time of such incurrence and (ii) the Second Lien Representative
for the holders of such Indebtedness shall have become party to: (A) this
Agreement pursuant to, and by satisfying the conditions set forth in,
Section 9.04 hereof and (B) the Second Lien Parity Intercreditor Agreement
pursuant to, and by satisfying the conditions set forth therein; provided,
further, that, if such Indebtedness will be the initial Additional Second Lien
Debt incurred by a Grantor after the date hereof, then the Grantors, the Second
Lien Agent and the Second Lien Representative for such Indebtedness shall have
executed and delivered the Second Lien Parity Intercreditor Agreement.
Additional Second Lien Debt shall include any Registered Equivalent Notes and
guarantees thereof by the Grantors issued in exchange therefor.

“Additional Second Lien Debt Facility” means each indenture, credit agreement or
other governing agreement with respect to any Additional Second Lien Debt.

“Additional Second Lien Note Documents” means with respect to any series, issue
or class of Additional Second Lien Debt, the promissory notes, indentures,
credit agreements, guarantees or other operative agreements evidencing or
governing such indebtedness and any Second Lien Security Documents securing such
Additional Second Lien Debt.

“Additional Second Lien Secured Obligations” means, with respect to any series,
issue or class of Additional Second Lien Debt, (i) all principal of, and
interest (including, without limitation, any interest which accrues after the
commencement of any Bankruptcy/Liquidation Proceeding, whether or not allowed or
allowable as a claim in any such proceeding) payable with respect to, such
Additional Second Lien Debt, (ii) all premiums, fees, costs, expenses and other
amounts payable to the related Additional Second Lien Secured Parties under the
related Additional Second Lien Note Documents (including, without limitation,
any premium, fees, costs, expenses or other amounts which accrue after the
commencement of any Bankruptcy/Liquidation Proceeding, whether or not allowed or
allowable as a claim in any such proceeding), (iii) any Hedging Obligations of
(or guarantees thereof by) a Grantor secured under the Second Lien Security
Documents securing the related series, issue or class of Additional Second Lien
Debt and (iv) any renewals or extensions of the foregoing.

“Additional Second Lien Secured Parties” means with respect to any series, issue
or class of Additional Second Lien Debt, the holders of such Additional Second
Lien Debt, the Second Lien Representative with respect thereto, any trustee or
agent therefor under any related Additional Second Lien Note Documents and the
beneficiaries of each indemnification obligation undertaken by any Grantor under
any related Additional Second Lien Note Documents and the holders of any other
Additional Second Lien Secured Obligations secured by

 

3



--------------------------------------------------------------------------------

the Second Lien Security Documents for such series, issue or class of Additional
Second Lien Debt.

“Agreement” has the meaning provided in the preamble to this Agreement.

“Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy”, as now and hereafter in effect, or any successor statute.

“Bankruptcy/Liquidation Proceeding” means any event, proceeding or occurrence
described in Section 8.01(f) of the First Lien Credit Agreement.

“Blockage Notice” has the meaning given to such term in Section 3.02.

“Borrower” has the meaning provided in the preamble to this Agreement.

“Business Day” has the meaning provided in the First Lien Credit Agreement.

“Cash Equivalents” has the meaning assigned to such term in the First Lien
Credit Agreement as in effect on the date hereof.

“Cash Management Obligations” has the meaning assigned to such term in the First
Lien Credit Agreement.

“Class Debt” has the meaning given to such term in Section 9.04.

“Class Debt Representatives” has the meaning given to such term in Section 9.04.

“Collateral” means the First Lien Collateral and the Second Lien Collateral.

“Contingent First Lien Obligation” means, at any time, First Lien Secured
Obligations for taxes, costs, indemnifications, reimbursements, damages and
other liabilities (excluding (a) the principal of, and interest and premium (if
any) on, and fees and expenses relating to, any First Lien Secured Obligation
and (b) contingent reimbursement obligations in respect of amounts that may be
drawn under outstanding letters of credit) in respect of which no assertion of
liability (whether oral or written) and no claim or demand for payment (whether
oral or written) has been made (and, in the case of First Lien Secured
Obligations for indemnification, no notice for indemnification has been issued
by the indemnitee) at such time.

“Contingent Second Lien Obligation” means, at any time, Second Lien Secured
Obligations for taxes, costs, indemnifications, reimbursements, damages and
other liabilities (excluding the principal of, and interest and premium (if any)
on, and fees and expenses relating to, any Second Lien Secured Obligation) in
respect of which no assertion of liability (whether oral or written) and no
claim or demand for payment (whether oral or written) has been made (and, in the
case of Second Lien Secured Obligations for indemnification, no notice for
indemnification has been issued by the indemnitee) at such time.

“Debt Facility” means any First Lien Debt Facility and any Second Lien Debt
Facility, as the context may require.

 

4



--------------------------------------------------------------------------------

“Designated First Lien Representative” means (i) the First Lien Agent, until
such time as the Discharge of First Lien Credit Agreement Obligations has
occurred, and (ii) thereafter, the First Lien Representative serving as the
“Applicable Authorized Representative” (as defined in the First Lien Parity
Intercreditor Agreement). When any First Lien Representative other than the
First Lien Agent becomes the Applicable Authorized Representative thereunder, it
shall send a written notice thereof to each Second Lien Representative and the
Grantors. For purposes of this definition, the First Lien Credit Agreement shall
not be deemed to be Discharged if it is Refinanced with a Replacement First Lien
Credit Agreement.

“Designated Second Lien Representative” means (i) the Second Lien Agent, until
such time as the Discharge of Second Lien Securities Purchase Agreement
Obligations has occurred, and (ii) thereafter, the Second Lien Representative
serving as the “Applicable Authorized Representative” (as defined in the Second
Lien Parity Intercreditor Agreement). When any Second Lien Representative other
than the Second Lien Agent becomes the Applicable Authorized Representative
thereunder, it shall send a written notice thereof to each First Lien
Representative and the Grantors. For purposes of this definition, the Second
Lien Securities Purchase Agreement shall not be deemed to be Discharged if it is
Refinanced with a Replacement Second Lien Securities Purchase Agreement.

“Designation” means a designation of Indebtedness as either Additional First
Lien Debt or Additional Second Lien Debt in substantially the form of Annex III
attached hereto.

“DIP Financing” has the meaning provided in Section 4.04.

“Discharge” means, with respect to any Debt Facility, the date on which such
Debt Facility and the First Lien Secured Obligations or Second Lien Secured
Obligations thereunder, as the case may be, (i) have been paid in full in cash
(other than any Contingent First Lien Obligations or Contingent Second Lien
Obligations) and are no longer secured by the Collateral pursuant to the terms
of the documentation governing such Debt Facility or, with respect to any
Hedging Obligations or Cash Management Obligations secured by the Security
Documents for such Debt Facility, any of (x) such Hedging Obligations or Cash
Management Obligations have been paid in full in cash, (y) such Hedging
Obligations or Cash Management Obligations shall have been cash collateralized
on terms satisfactory to each applicable counterparty (or other arrangements
satisfactory to the applicable counterparty shall have been made) or (z) such
Hedging Obligations or Cash Management Obligations are no longer secured by the
Collateral pursuant to the terms of the documentation governing such Debt
Facility, (ii) any letters of credit issued under the applicable Debt Facility
have terminated or been cash collateralized or backstopped (in the amount and
form required under the applicable Debt Facility) and (iii) all commitments of
the First Lien Secured Parties and the Second Lien Secured Parties, as
applicable, under their respective Debt Facilities have terminated. The term
“Discharged” shall have a corresponding meaning.

“Discharge of First Lien Credit Agreement Obligations” means the Discharge of
the First Lien Credit Agreement Secured Obligations with respect to the First
Lien Collateral; provided that the Discharge of First Lien Credit Agreement
Secured Obligations shall not be deemed to have occurred in connection with a
Refinancing of such First Lien Credit Agreement Secured Obligations with a
Replacement First Lien Credit Agreement or, at any time after the Discharge

 

5



--------------------------------------------------------------------------------

of the First Lien Credit Agreement in effect on the date hereof, an Additional
First Lien Debt Facility secured by First Lien Collateral under one or more
Additional First Lien Loan Documents which has been designated in writing by the
First Lien Agent (under the First Lien Credit Agreement so Refinanced) to the
Designated First Lien Representative (if the Designated First Lien
Representative is not such agent) and the Designated Second Lien Representative,
as the “First Lien Credit Agreement” for purposes of this Agreement.

“Discharge of Second Lien Securities Purchase Agreement Obligations” means the
Discharge of the Second Lien Securities Purchase Agreement Secured Obligations
with respect to the Second Lien Collateral; provided that the Discharge of
Second Lien Securities Purchase Agreement Secured Obligations shall not be
deemed to have occurred in connection with a Refinancing of such Second Lien
Securities Purchase Agreement Secured Obligations with a Replacement Second Lien
Securities Purchase Agreement or, at any time after the Discharge of the First
Lien Credit Agreement in effect on the date hereof, an Additional Second Lien
Debt Facility secured by Second Lien Collateral under one or more Additional
Second Lien Note Documents which has been designated in writing by the Second
Lien Agent (under the Second Lien Securities Purchase Agreement so Refinanced)
to the Designated Second Lien Representative (if the Designated Second Lien
Representative is not such agent) and the Designated First Lien Representative,
as the “Second Lien Securities Purchase Agreement” for purposes of this
Agreement.

“First Lien Agent” has the meaning provided in the preamble to this Agreement;
provided, however, that if the First Lien Credit Agreement is Refinanced by a
Replacement First Lien Credit Agreement, then all references herein to the First
Lien Agent shall refer to the administrative agent (or trustee) under the
Replacement First Lien Credit Agreement.

“First Lien Class Debt” has the meaning given to such term in Section 9.04.

“First Lien Class Debt Representative” has the meaning given to such term in
Section 9.04.

“First Lien Collateral” means the “Collateral”, as such term is defined in the
First Lien Credit Agreement, and any other assets or properties of any of the
Grantors now or at any time hereafter subject to, or required to be subject to,
Liens securing any First Lien Secured Obligations or deemed to be so subject
pursuant to Section 2.06.

“First Lien Credit Agreement” means the Credit Agreement, dated as of January 6,
2017, among the Borrower, the other Subsidiary Guarantors from time to time
party thereto, the lenders from time to time party thereto, Citibank, N.A., as
administrative agent, and the other agents named therein, as amended and as may
be further amended, restated, amended and restated, waived, restructured,
renewed, extended or otherwise modified from time to time and shall also include
any Replacement First Lien Credit Agreement.

“First Lien Credit Agreement Secured Obligations” means the “Secured
Obligations”, as such term is defined in the First Lien Credit Agreement.

 

6



--------------------------------------------------------------------------------

“First Lien Credit Agreement Secured Parties” means, at any time, the “Secured
Parties”, as such term is defined in the First Lien Credit Agreement.

“First Lien Debt Facilities” shall mean the First Lien Credit Agreement and any
Additional First Lien Debt Facilities.

“First Lien Loan Documents” means (a) the “Loan Documents”, as such term is
defined in the First Lien Credit Agreement, and (b) the Additional First Lien
Loan Documents.

“First Lien Parity Intercreditor Agreement” means an agreement among each First
Lien Representative allocating rights among the various First Lien Secured
Parties.

“First Lien Representative” means (i) in the case of the First Lien Credit
Agreement, the First Lien Agent and (ii) in the case of any Additional First
Lien Debt Facility and the Additional First Lien Secured Parties thereunder, the
trustee, administrative agent, collateral agent, security agent or similar agent
under such Additional First Lien Debt Facility that is named as the “First Lien
Representative” in respect of such Additional First Lien Debt Facility in the
applicable Joinder Agreement.

“First Lien Secured Obligations” means, at any time, (a) the First Lien Credit
Agreement Secured Obligations and (b) the Additional First Lien Secured
Obligations.

“First Lien Secured Parties” means, at any time, (a) the First Lien Credit
Agreement Secured Parties and (b) any Additional First Lien Secured Parties.

“First Lien Security Agreement” means the Security Agreement, dated as of
January 6, 2017, among the Borrower, certain Subsidiaries of the Borrower and
the First Lien Agent, as amended, restated, amended and restated, extended,
renewed, supplemented or otherwise modified from time to time or as replaced in
connection with any Refinancing of the First Lien Credit Agreement.

“First Lien Security Documents” means the “Collateral Documents”, as such term
is defined in the First Lien Credit Agreement, and any other documents now
existing or entered into after the date hereof that create Liens on any assets
or properties of any of the Grantors to secure any First Lien Secured
Obligations or pursuant to which any Lien thereon is perfected.

“First Liens” mean Liens created or purported to be created under the First Lien
Security Documents securing any First Lien Secured Obligations.

“Grantor” means the Borrower and each Subsidiary which has granted a Lien
pursuant to any Security Document to secure any Secured Obligations.

“Hedging Obligations” of any Person means any obligation of such Person pursuant
to any Swap Contract.

“Indebtedness” has the meaning assigned to such term in the First Lien Credit
Agreement.

 

7



--------------------------------------------------------------------------------

“Joinder Agreement” means a joinder agreement substantially in the form of Annex
II hereof required to be delivered by a Representative to the Designated First
Lien Representative and the Designated Second Lien Representative pursuant to
Section 9.04 hereof in order to include an additional Debt Facility hereunder
and to become the Representative hereunder for the First Lien Secured Parties or
Second Lien Secured Parties, as the case may be, under such Debt Facility.

“Lien” has the meaning assigned to such term in the First Lien Credit Agreement.

“Non-Payment Default” has the meaning given to such term in Section 3.02.

“Payment Blockage Period” has the meaning given to such term in Section 3.02.

“Payment Default” has the meaning given to such term in Section 3.02.

“Person” has the meaning assigned to such term in the First Lien Credit
Agreement.

“Pledged Collateral” has the meaning given to such term in Article 5.

“Post-Petition Interest” means interest, fees, costs, expenses and other charges
that pursuant to the First Lien Loan Documents or the Second Lien Note
Documents, as applicable, continue to accrue after the commencement of any
Bankruptcy/Liquidation Proceeding, whether or not such interest, fees, costs,
expenses and other charges are allowed or allowable under the Bankruptcy Code or
in any such Bankruptcy/Liquidation Proceeding.

“Pro Forma Effect” has the meaning assigned to such term in the First Lien
Credit Agreement.

“Purchase Event” has the meaning provided in Section 4.05.

“Refinance” means, in respect of any Indebtedness, to refinance, extend, renew,
defease, amend, restate, amend and restate, modify, supplement, restructure,
refund, replace or repay, or to issue other Indebtedness, whether of the same
principal amount or greater or lesser principal amount, in exchange or
replacement for such Indebtedness. “Refinanced” and “Refinancing” shall have
correlative meanings.

“Registered Equivalent Notes” has the meaning assigned to such term in the First
Lien Credit Agreement.

“Release” has the meaning provided in Section 2.04(a).

“Replacement First Lien Credit Agreement” means any loan agreement, indenture or
other agreement that (i) Refinances the First Lien Credit Agreement so long as,
after giving effect to such Refinancing, the agreement that was the First Lien
Credit Agreement immediately prior to such Refinancing is no longer secured, or
required to be secured, by any of the Collateral and (ii) is designated as the
“Replacement First Lien Credit Agreement” pursuant to Section 9.04(ii)(A).

 

8



--------------------------------------------------------------------------------

“Replacement Second Lien Securities Purchase Agreement” means any securities
purchase agreement, note purchase agreement, indenture, loan agreement or other
agreement that (i) Refinances the Second Lien Securities Purchase Agreement so
long as, after giving effect to such Refinancing, the agreement that was the
Second Lien Securities Purchase Agreement immediately prior to such Refinancing
is no longer secured, or required to be secured, by any of the Collateral and
(ii) is designated as the “Replacement Second Lien Securities Purchase
Agreement” pursuant to Section 9.04(ii)(A).

“Representatives” shall mean the First Lien Representatives and the Second Lien
Representatives.

“Requirements of Law” means, with respect to any Person, any statute, law,
treaty, rule, regulation, order, executive order, ordinance, decree, writ,
injunction or determination of any arbitrator or court or other governmental
authority, in each case applicable to or binding upon such Person or any of its
property or to which such Person or any of its property is subject.

“Second Lien Agent” has the meaning provided in the preamble to this Agreement;
provided, however, that if the Second Lien Securities Purchase Agreement is
Refinanced by a Replacement Second Lien Securities Purchase Agreement, then all
references herein to the Second Lien Agent shall refer to the collateral agent
(or trustee) under the Replacement Second Lien Securities Purchase Agreement.

“Second Lien Class Debt” has the meaning given to such term in Section 9.04.

“Second Lien Class Debt Representative” has the meaning given to such term in
Section 9.04.

“Second Lien Collateral” means the “Collateral”, as such term is defined in the
Second Lien Securities Purchase Agreement, and any other assets or properties of
any of the Grantors now or at any time hereafter subject to, or required to be
subject to, Liens securing any Second Lien Secured Obligations.

“Second Lien Debt Facilities” means the Second Lien Securities Purchase
Agreement and any Additional Second Lien Debt Facilities.

“Second Lien Note Documents” means (a) the “Note Documents”, as such term is
defined in the Second Lien Securities Purchase Agreement and (b) the Additional
Second Lien Note Documents.

“Second Lien Parity Intercreditor Agreement” means an agreement among each
Second Lien Representative allocating rights among the various Second Lien
Secured Parties.

“Second Lien Permitted Actions” has the meaning provided in Section 4.01(b).

“Second Lien Representative” shall mean (i) in the case of the Second Lien
Securities Purchase Agreement, the Second Lien Agent and (ii) in the case of any
Additional Second Lien Debt Facility and the Additional Second Lien Secured
Parties thereunder, the trustee, administrative agent, collateral agent,
security agent or similar agent under such Additional

 

9



--------------------------------------------------------------------------------

Second Lien Debt Facility that is named as the “Second Lien Representative” in
respect of such Additional Second Lien Debt Facility in the applicable Joinder
Agreement.

“Second Lien Secured Obligations” means, at any time, (a) the Second Lien
Securities Purchase Agreement Secured Obligations and (b) the Additional Second
Lien Secured Obligations.

“Second Lien Secured Parties” means, at any time, (a) the Second Lien Securities
Purchase Agreement Secured Parties and (b) any Additional Second Lien Secured
Parties.

“Second Lien Securities Purchase Agreement” means the Securities Purchase
Agreement, dated as of March 8, 2018, among the Borrower, the various Subsidiary
Guarantors from time to time party thereto, the purchasers from time to time
party thereto, and Cortland Capital Market Services LLC, as collateral agent, as
such agreement may be amended, restated, amended and restated, waived,
restructured, renewed, extended or otherwise modified from time to time and
shall also include any Replacement Second Lien Securities Purchase Agreement.

“Second Lien Securities Purchase Agreement Secured Obligations” means the “Note
Obligations”, as such term is defined in the Second Lien Securities Purchase
Agreement.

“Second Lien Securities Purchase Agreement Secured Parties” means, at any time,
the “Secured Parties”, as such term is defined in the Second Lien Security
Agreement.

“Second Lien Security Agreement” means the Security Agreement, dated as of the
date hereof, among the Borrower, certain Subsidiaries of the Borrower and the
Second Lien Agent, as amended, restated, amended and restated, extended,
renewed, supplemented or otherwise modified from time to time or as replaced in
connection with any Refinancing of the Second Lien Securities Purchase
Agreement.

“Second Lien Security Documents” means the “Collateral Documents”, as such term
is defined in the Second Lien Securities Purchase Agreement, and any other
documents now existing or entered into after the date hereof that create Liens
on any assets or properties of any of the Grantors to secure any Second Lien
Secured Obligations.

“Second Liens” means Liens created or purported to be created under the Second
Lien Security Documents securing Second Lien Secured Obligations.

“Secured Obligations” means the First Lien Secured Obligations and the Second
Lien Secured Obligations.

“Secured Parties” means the First Lien Secured Parties and the Second Lien
Secured Parties.

“Security Documents” means the First Lien Security Documents and the Second Lien
Security Documents.

“Standstill Period” has the meaning provided in Section 4.01(b).

 

10



--------------------------------------------------------------------------------

“Uniform Commercial Code” or “UCC” means the Uniform Commercial Code (or any
similar or equivalent legislation) as in effect in any applicable jurisdiction.

ARTICLE 2

SUBORDINATION OF LIENS

Section 2.01.    Similar Liens and Agreements. The parties hereto (including the
Borrower, on behalf of itself and the other Grantors) agree that it is their
intention that the First Lien Collateral and the Second Lien Collateral be
identical, subject to Sections 2.01(c), 2.01(d), 2.04(a) and clause (ii) of the
first sentence of Section 4.04. In furtherance of the foregoing, the parties
hereto agree, subject to the other provisions of this Agreement:

(a)    Upon request by any First Lien Representative or any Second Lien
Representative, to cooperate in good faith (and to direct their counsel to
cooperate in good faith) from time to time in order to determine the specific
items included in the First Lien Collateral and the Second Lien Collateral and
the steps taken to perfect their respective Liens thereon and the identity of
the respective parties obligated under the First Lien Loan Documents and the
Second Lien Note Documents;

(b)    The documents and agreements creating or evidencing the First Lien
Collateral and the Second Lien Collateral, subject to Section 9.03, shall be in
all material respects the same forms of documents other than with respect to the
first lien and the second lien nature of the Secured Obligations thereunder;

(c)    The existence of a maximum claim with respect to any real property
subject to a mortgage which applies to all Secured Obligations shall not be
deemed to be a difference in Collateral among any series, issue or class of
First Lien Secured Obligations or Second Lien Secured Obligations; and

(d)    Notwithstanding anything in this Agreement or any other First Lien Loan
Documents or Second Lien Note Documents to the contrary, collateral consisting
of segregated cash and Cash Equivalents specifically pledged to secure First
Lien Credit Agreement Obligations consisting of reimbursement obligations in
respect of Letters of Credit or otherwise held by the Administrative Agent
pursuant to Sections 2.03(g), 2.05(b)(iv) or 8.02(iii) of the First Lien Credit
Agreement (or any equivalent successor provision) or any applicable provision in
connection with such pledge shall be applied as specified in the applicable
First Lien Loan Document pursuant to which such Secured Obligations are issued
and secured and will not constitute Collateral hereunder. Nothing in this
Agreement shall be construed to impair the right of any Secured Party to recoup,
set off, net or off-set amounts against any cash or Cash Equivalents (or letter
of credit support) that does not constitute Collateral hereunder and that was
specifically pledged to such Secured Party as provided in this Section 2.01(d)
(including amounts delivered as margin or cash collateral) to satisfy such
Secured Obligations to the extent permitted under the applicable First Lien Loan
Document, or exercise its rights and remedies with respect to any such Cash
Collateral pledged for its sole benefit or as a beneficiary under and pursuant
to any other credit support issued solely in its favor, each of which will be
governed by the terms of such First Lien Loan Document.

 

11



--------------------------------------------------------------------------------

Section 2.02.    Subordination of Liens. (a) All Liens (regardless of how
acquired) securing the Second Lien Secured Obligations granted on any Collateral
are expressly subordinated and made junior in right, priority, operation and
effect to any and all Liens (regardless of how acquired) securing the First Lien
Secured Obligations granted on such Collateral, notwithstanding any provision of
the UCC or any other Federal, State or foreign law or anything contained in this
Agreement, the Second Lien Securities Purchase Agreement, any Additional Second
Lien Debt Facility, any Second Lien Security Document, any Second Lien Parity
Intercreditor Agreement, any other Second Lien Note Document or any other
agreement or instrument to the contrary or otherwise, and irrespective of the
time, order or method of creation, attachment or perfection of any Liens
securing the Second Lien Secured Obligations granted on the Collateral and any
Liens securing the First Lien Secured Obligations granted on the Collateral or
any defect or deficiency or alleged defect or deficiency in any of the foregoing
and irrespective of the subordination of any Lien securing any First Lien
Secured Obligations to any other Liens. Each Second Lien Representative for
itself and on behalf of the applicable Second Lien Secured Parties expressly
agrees that any Lien purported to be granted on any Collateral as security for
the First Lien Secured Obligations shall be and remain senior in all respects
and prior to all Liens on the Collateral securing any Second Lien Secured
Obligations for all purposes regardless of whether the Lien purported to be
granted is found to be improperly granted, improperly perfected, preferential, a
fraudulent conveyance or legally or otherwise deficient in any manner.

(b)    It is acknowledged that (i) aggregate amount of the First Lien Credit
Agreement Secured Obligations may be increased pursuant to Section 2.14 of the
First Lien Credit Agreement as in effect on the date hereof, (ii) a portion of
the First Lien Secured Obligations consists of Indebtedness that is revolving in
nature, and the amount thereof that may be outstanding at any time or from time
to time may be increased or reduced and subsequently reborrowed, (iii) the First
Lien Secured Obligations may be extended, renewed, replaced, restructured,
Refinanced or otherwise amended, restated, amended and restated, supplemented or
modified, or secured with additional collateral (which collateral shall be
subject to Section 2.06), and (iv) the aggregate amount of the First Lien
Secured Obligations may be increased, from time to time in accordance with the
terms of the First Lien Debt Facilities, all without affecting the subordination
hereunder of the Liens securing the Second Lien Secured Obligations granted on
the Collateral or the subordination provisions in Article 3 hereof or the
provisions of this Agreement defining the relative rights of the First Lien
Secured Parties and the Second Lien Secured Parties. The subordination and lien
priorities provided for herein shall not be altered or otherwise affected by any
amendment, restatement, amendment and restatement, modification, supplement,
extension, increase, renewal, replacement, restructuring, or Refinancing of
either the Second Lien Secured Obligations or the First Lien Secured
Obligations, by the securing of any First Lien Secured Obligations with any
additional collateral or guarantees (which collateral shall be subject to
Section 2.06), by the release of any First Lien Collateral, by the failure of
any Person to comply with any provision of this Agreement or any agreement
evidencing, governing or securing any First Lien Secured Obligation or Second
Lien Secured Obligation, or by any action that any Representative or Secured
Party may take or fail to take in respect of any Collateral. Without limiting
the foregoing, all existing and any future First Lien Secured Obligations of any
class are intended to be secured by the Collateral, and the Liens on the

 

12



--------------------------------------------------------------------------------

Collateral securing such First Lien Secured Obligations will constitute first
priority Liens entitled to the benefit of this Agreement.

(c)    It is agreed that the First Lien Representatives will have no obligations
to exercise any remedies available to them as a condition to obtaining the
benefits of this Article 2 and Article 8.

(d)    The Second Lien Agent acknowledges receipt of copies of each of the First
Lien Loan Documents existing on the date hereof. Each Second Lien Representative
on behalf of the applicable Second Lien Secured Parties agrees that the Second
Lien Securities Purchase Agreement, any Additional Second Lien Debt Facility and
the principal Second Lien Security Documents to which such Second Lien
Representative is a party will contain the provisions set forth in Annex I
hereto under which the applicable Second Lien Secured Parties agree to, and
subject their rights to the provisions of, this Agreement as set forth therein.

Section 2.03.    No Duties of Designated First Lien Representative or other
First Lien Secured Parties. Each Second Lien Representative on behalf of itself
and each Second Lien Secured Party represented by it acknowledges and agrees
that neither the Designated First Lien Representative nor any other First Lien
Secured Party shall have any duties or other obligations to any Second Lien
Secured Party with respect to any First Lien Collateral, other than to transfer
to the Designated Second Lien Representative (if the Discharge of Second Lien
Secured Obligations has not occurred) any net proceeds of any such Collateral
that constitutes Second Lien Collateral remaining in its possession following
any sale, transfer or other disposition of such Collateral and the Discharge of
First Lien Secured Obligations, or, if the Designated First Lien Representative
shall be in possession of all or any part of such Collateral after any Discharge
of First Lien Secured Obligations and there are then any Second Lien Secured
Obligations outstanding, such Collateral or any part thereof remaining, in each
case without representation or warranty on the part of the Designated First Lien
Representative or any other First Lien Secured Party. In furtherance of the
foregoing, each Second Lien Representative on behalf of itself and each Second
Lien Secured Party represented by it acknowledges and agrees that until the
Discharge of First Lien Secured Obligations, the Designated First Lien
Representative shall be entitled, subject to Section 4.01(b)(ii), for the
benefit of the holders of the First Lien Secured Obligations, to sell, transfer
or otherwise dispose of or deal with such Collateral as provided herein and in
the First Lien Security Documents, without regard to any Lien securing the
Second Lien Secured Obligations granted on the Collateral or any rights to which
the holders of the Second Lien Secured Obligations would otherwise be entitled
as a result of such Lien. Without limiting the foregoing, each Second Lien
Representative on behalf of itself and each Second Lien Secured Party
represented by it agrees that neither the Designated First Lien Representative
nor any other First Lien Secured Party shall have any duty or obligation first
to marshal or realize upon any type of Collateral or any other collateral
securing the First Lien Secured Obligations, or to sell, dispose of or otherwise
liquidate all or any portion of the Collateral or any other collateral securing
the First Lien Secured Obligations, in any manner that would maximize the return
to the Second Lien Secured Parties, notwithstanding that the order and timing of
any such realization, sale, disposition or liquidation may affect the amount of
net proceeds actually received by the Second Lien Secured Parties from such
realization, sale, disposition or liquidation. Each Second Lien Representative
on behalf of itself and each Second Lien Secured Party represented by it waives
any claim it or such Second Lien

 

13



--------------------------------------------------------------------------------

Secured Party may now or hereafter have against the Designated First Lien
Representative or any other First Lien Secured Party (or their representatives)
arising out of (a) any actions which the Designated First Lien Representative or
the other First Lien Secured Parties take or omit to take (including actions
with respect to the creation, perfection or continuation of Liens on any
Collateral, actions with respect to the foreclosure upon, sale, release or
depreciation of, or failure to realize upon, any of the Collateral and actions
with respect to the collection of any claim for all or any part of the First
Lien Secured Obligations from any account debtor, guarantor or any other party)
in accordance with the First Lien Security Documents or any other agreement
related thereto or to the collection of the First Lien Secured Obligations or
the valuation, use, protection or release of any Collateral, (b) any election by
the Designated First Lien Representative or First Lien Secured Parties, in any
proceeding instituted under the Bankruptcy Code, of the application of
Section 1111(b) of the Bankruptcy Code with respect to the Collateral and/or
(c) any borrowing by any Grantor as debtor in possession, or any related grant
of a security interest or administrative expense priority under Section 364 of
the Bankruptcy Code. The First Lien Representatives and the First Lien Secured
Parties, on the one hand, and the Second Lien Representatives and the Second
Lien Secured Parties, on the other hand, shall each be responsible for keeping
themselves informed of (a) the financial condition of the Grantors and their
Subsidiaries and all endorsers and/or guarantors of the First Lien Secured
Obligations or the Second Lien Secured Obligations and (b) all other
circumstances bearing upon the risk of nonpayment of the First Lien Secured
Obligations or the Second Lien Secured Obligations.

Section 2.04.    Automatic Release of Second Liens. (a) Until such time as the
Discharge of Second Lien Securities Purchase Agreement Obligations has occurred,
the Designated First Lien Representative, for itself and on behalf of the First
Lien Secured Parties, will have the exclusive right (subject to the provisions
of the First Lien Loan Documents) to make determinations regarding the release
of Liens on, or disposition of, any Collateral, without consultation with,
consent of, or notice to, the Designated Second Lien Representative or any other
Second Lien Secured Party, in each case, subject to the provisions of this
Section 2.04. If, in connection with (i) any sale, transfer or other disposition
of any Collateral by any Grantor (other than in connection with any enforcement
or exercise of rights or remedies with respect to the Collateral which shall be
governed by clause (ii)) permitted under the terms of the First Lien Loan
Documents or consented to by the applicable First Lien Secured Parties under
such First Lien Loan Documents (other than in connection with the Discharge of
First Lien Secured Obligations) or (ii) the enforcement or exercise of any
rights or remedies with respect to the Collateral, including any sale, transfer
or other disposition of Collateral, to the extent that the net proceeds of such
sale, transfer or other disposition will be applied to repay (and, to the extent
applicable, to reduce permanently commitments with respect to) the First Lien
Secured Obligations, the Designated First Lien Representative, for itself and on
behalf of the other First Lien Secured Parties, or any Grantor releases any of
the First Liens (a “Release”), then the Liens on such Collateral securing any
Second Lien Secured Obligations shall be automatically, unconditionally and
simultaneously released (but shall not be deemed to have been released from the
proceeds of such Collateral that were not applied to reduce permanently the
First Lien Secured Obligations), and the Designated Second Lien Representative
shall, for itself and on behalf of the other Second Lien Secured Parties,
promptly execute and deliver to the Designated First Lien Representative and the
applicable Grantors such termination statements, releases and other documents as
the Designated First Lien Representative or any applicable Grantor may

 

14



--------------------------------------------------------------------------------

reasonably request to effectively confirm such Release. Similarly, if the Equity
Interests of any Person are foreclosed upon or otherwise disposed of pursuant to
clause (i) or (ii) above and in connection therewith the Designated First Lien
Representative releases the First Liens on the property or assets of such Person
or releases such Person from its guarantee of First Lien Secured Obligations,
then the Second Liens on such property or assets of such Person and such
Person’s guarantee of Second Lien Secured Obligations shall be automatically
released to the same extent.

(b)    Until the Discharge of First Lien Secured Obligations, the Designated
Second Lien Representative, for itself and on behalf of the Second Lien Secured
Parties, hereby irrevocably constitutes and appoints the Designated First Lien
Representative and any officer or agent of the Designated First Lien
Representative, with full power of substitution, as its true and lawful
attorney-in-fact with full irrevocable power and authority in the place and
stead of the Designated Second Lien Representative or such holder or in the
Designated First Lien Representative’s own name, from time to time in the
Designated First Lien Representative’s discretion, for the purpose of carrying
out the terms of this Section 2.04, to take any and all appropriate action and
to execute any and all documents and instruments which may be necessary to
accomplish the purposes of this Section 2.04, including any endorsements or
other instruments of transfer or release.

Section 2.05.    Reinstatement. In the event that (i) the Discharge or any
payment of First Lien Secured Obligations shall have occurred and any of such
First Lien Secured Obligations shall subsequently, for whatever reason
(including, but not limited to, an order or judgment for disgorgement or
avoidance of a preference or fraudulent transfer under the Bankruptcy Code, or
any other law, or the settlement of any claim in respect thereof), be required
to be returned or repaid, the terms and conditions of this Agreement shall be
fully applicable thereto until there shall thereafter have been a Discharge of
First Lien Secured Obligations then from and after such date of required return
or repayment, such Discharge of First Lien Secured Obligations shall be
automatically deemed not to have occurred for all purposes of this Agreement and
(ii) the Designated First Lien Representative or the other First Lien Secured
Parties have released any Lien on Collateral and any such Liens are later
reinstated, then the Designated Second Lien Representative, for itself and the
benefit of the Second Lien Secured Parties, shall be granted a second priority
Lien on such Collateral, subject to the subordination provisions of this
Agreement.

Section 2.06.    New Liens. Subject to Sections 2.01(c), 2.01(d) and clause
(ii) of the first sentence of Section 4.04, the Borrower, on behalf of itself
and the other Grantors agrees that, so long as the Discharge of First Lien
Secured Obligations has not occurred, it shall not (i) permit any additional
Liens on any asset or property of any Grantor to be granted to secure any Second
Lien Secured Obligation, unless a Lien has been granted on such asset or
property to secure the First Lien Secured Obligations, with each such Lien to be
subject to the provisions of this Agreement, or (ii) permit any additional Liens
on any asset or property of any Grantor to be granted to secure any First Lien
Secured Obligations unless a Lien has been granted on such asset to secure the
Second Lien Secured Obligations, with each such Lien to be subject to the
provisions of this Agreement. If any Second Lien Representative or any Second
Lien Secured Party shall hold any Lien on any assets or property of any Grantor
securing any Second Lien Secured Obligations that are not also subject to the
first-priority Liens securing all First Lien Secured Obligations under the First
Lien Loan Documents, such Second Lien Representative or

 

15



--------------------------------------------------------------------------------

Second Lien Secured Party (i) shall notify the Designated First Lien
Representative promptly upon becoming aware thereof and, unless such Grantor
shall promptly grant a similar Lien on such assets or property to each First
Lien Representative as security for the First Lien Secured Obligations, shall
assign such Lien to the Designated First Lien Representative as security for all
First Lien Secured Obligations for the benefit of the First Lien Secured Parties
(but may retain a junior Lien on such assets or property subject to the terms
hereof) and (ii) until such assignment or such grant of a similar Lien to each
First Lien Representative, shall be deemed to hold and have held such Lien for
the benefit of each First Lien Representative and the other First Lien Secured
Parties as security for the First Lien Secured Obligations. To the extent that
the foregoing provisions are not complied with for any reason, without limiting
any other rights and remedies available to the First Lien Representatives and/or
the First Lien Secured Parties, the Designated Second Lien Representative, on
behalf of the Second Lien Secured Parties, agrees that any amounts received by
or distributed to any of them pursuant to or as a result of Liens granted in
contravention of this Section 2.06 shall be subject to Section 8.01.

ARTICLE 3

PAYMENT SUBORDINATION

Section 3.01.    Agreement to Subordinate. The Borrower and each other Grantor
covenants and agrees, and the Designated Second Lien Representative, for itself
and on behalf of the Second Lien Secured Parties, covenants and agrees, and each
Second Lien Secured Party by accepting the Second Lien Note Documents covenants
and agrees that, anything in the Second Lien Note Documents or Second Lien
Securities Purchase Agreement to the contrary notwithstanding, the Second Lien
Secured Obligations are subordinate and junior in right of payment, to the
extent provided herein, to all First Lien Secured Obligations, whether
outstanding on the date of execution of the Second Lien Securities Purchase
Agreement or thereafter created, incurred or assumed, and that the subordination
is for the benefit of the First Lien Secured Parties.

Section 3.02.    No Payment on Subordinated Indebtedness in Event of Default on
Senior Indebtedness.

(a)    No payment by the Borrower or any other Grantor with respect to the
Second Lien Secured Obligations (whether such payment is a payment on account of
principal (or premium, if any), sinking funds or interest on the Second Lien
Secured Obligations or otherwise) shall be made if either of the following
occurs (each, a “Payment Default”):

(i)    the failure of any Grantor to pay, on a timely basis, any principal,
interest, fees or other obligations under the First Lien Loan Documents
including, without limitation, any default in payment of First Lien Secured
Obligations after acceleration thereof; or

(ii)    any Default or Event of Default (each as defined in the First Lien
Credit Agreement) under any First Lien Loan Documents has occurred and the
maturity of any First Lien Secured Obligations is accelerated in accordance with
the applicable terms of the First Lien Loan Documents,

 

16



--------------------------------------------------------------------------------

unless, in either case, the Payment Default has been cured or waived and any
such acceleration has been rescinded or such First Lien Secured Obligations have
been Discharged; provided, however, that the Borrower may pay the Second Lien
Secured Obligations without regard to the foregoing if (i) the Borrower and the
Designated Second Lien Representative receive written notice approving such
payment from the Designated First Lien Representative with respect to which a
Payment Default has occurred and is continuing or (ii) such payment is made in
kind or in Equity Interests of the Borrower (or any parent entity thereof). The
Borrower shall promptly give notice to the Designated Second Lien Representative
of any occurrence of a Payment Default.

(b)    The Borrower shall not pay the Second Lien Secured Obligations for a
Payment Blockage Period (as defined below) during the continuance of any Default
other than a Payment Default (a “Non-Payment Default”), with respect to any
First Lien Secured Obligation that permits the First Lien Secured Parties in
respect of such First Lien Secured Obligations to accelerate its maturity
immediately without either further notice (except such notice as may be required
to effect such acceleration) or the expiration of any applicable grace periods;
provided, however, that the Borrower may pay the Second Lien Secured Obligations
without regard to the foregoing if (i) the Borrower and the Designated Second
Lien Representative receive written notice approving such payment from the
Designated First Lien Representative with respect to which a Non-Payment Default
has occurred and is continuing or (ii) such payment is made in kind or in Equity
Interests of the Borrower (or any parent entity thereof).

(c)    A “Payment Blockage Period” commences on the receipt by the Designated
Second Lien Representative (with a copy to the Borrower) of written notice (a
“Blockage Notice”) of a Non-Payment Default from the Designated First Lien
Representative specifying an election to effect a Payment Blockage Period and
ends 179 days after the date of receipt of such notice. The Payment Blockage
Period will end earlier if such Payment Blockage Period is terminated:

(i)    by written notice to the Designated Second Lien Representative and the
Borrower from the Person or Persons who gave such Blockage Notice;

(ii)    because the Default giving rise to such Blockage Notice is cured, waived
or otherwise no longer continuing; or

(iii)    because the Discharge of First Lien Secured Obligations has occurred.

(d)    The Borrower may resume paying on the Second Lien Secured Obligations
after the end of the Payment Blockage Period (including any missed payments),
unless the First Lien Secured Parties or the Designated First Lien
Representative have accelerated the maturity of such First Lien Secured
Obligations. The Second Lien Secured Obligations will not be subject to more
than one Payment Blockage Period in any consecutive 360-day period, irrespective
of the number of Defaults with respect to First Lien Secured Obligations during
such period. In no event, however, may the total number of days during which any
Payment Blockage Period or Payment Blockage Periods is in effect exceed 179 days
in the aggregate during any consecutive 360-day period, and there must be at
least 181 days during any consecutive 360-day period during which no Payment
Blockage Period is in effect. For purposes of this paragraph, no

 

17



--------------------------------------------------------------------------------

Default or Event of Default that existed or was continuing on the date of the
commencement of any Payment Blockage Period with respect to the applicable First
Lien Secured Obligations initiating such Payment Blockage Period shall be, or be
made, the basis of the commencement of a subsequent Payment Blockage Period by
the Designated First Lien Representative, whether or not within a period of 360
consecutive days, unless such Default or Event of Default shall have been cured
or waived for a period of not less than 90 consecutive days (it being
acknowledged that any subsequent action, or any breach of any financial covenant
during the period after the date of delivery of a Blockage Notice, that, in
either case, would give rise to a Non-Payment Default pursuant to any provisions
under which a Non-Payment Default previously existed or was continuing shall
constitute a new Non-Payment Default for this purpose).

Section 3.03.    Notices to Designated Second Lien Representative. The Borrower
shall give prompt written notice to the Designated Second Lien Representative of
any fact known to the Borrower which would prohibit the making of any payment to
or by the Designated Second Lien Representative in respect of the Second Lien
Secured Obligations. Failure to give such notice shall not affect the
subordination of the Second Lien Secured Obligations to the First Lien Secured
Obligations. The Designated Second Lien Representative shall be entitled to rely
on the delivery to it of a written notice by a person representing himself or
herself to be a First Lien Secured Party or the Designated First Lien
Representative to establish that such a notice has been given by a First Lien
Secured Party or the Designated First Lien Representative.

Section 3.04.    Agreement of Grantors. Each Grantor, for itself, its successors
and assigns, covenants and agrees, and the Designated Second Lien
Representative, for itself and on behalf of the Second Lien Secured Parties,
covenants and agrees, and each Second Lien Secured Party by its acceptance
thereof, likewise covenants and agrees, that the payment of any of the Second
Lien Secured Obligations is hereby expressly subordinated, to the extent and in
the manner hereinafter set forth, in right of payment to the prior Discharge of
First Lien Secured Obligations, and the obligations of the Grantors under the
First Lien Security Documents will in no way be diminished or otherwise affected
by the provisions of this Agreement.

Section 3.05.    Subordination Rights Not Impaired by Acts or Omissions of the
Grantors or First Lien Secured Parties. No right of any present or future First
Lien Secured Party to enforce subordination as herein provided shall at any time
in any way be prejudiced or impaired by any act or failure to act on the part of
any Grantor or by any act or failure to act, in good faith, by any such First
Lien Secured Party, or by any noncompliance by any Grantor with the terms,
provisions and covenants of this Agreement or any First Lien Loan Document,
regardless of any knowledge thereof which any such First Lien Secured Party may
have or be otherwise charged with.

ARTICLE 4.

STANDSTILL; BANKRUPTCY/LIQUIDATION PROCEEDINGS

Section 4.01.    No Action with Respect to Second Lien Collateral Subject to
First Liens. (a) Subject to Section 4.01(b), so long as the Discharge of First
Lien Secured Obligations has not occurred, no Second Lien Representative nor any
other Second Lien Secured Party shall commence or instruct the Designated Second
Lien Representative to commence any judicial or nonjudicial foreclosure
proceedings with respect to, seek to have a trustee, receiver, liquidator or

 

18



--------------------------------------------------------------------------------

similar official appointed for or over, attempt any action to take possession
of, exercise any right, remedy or power with respect to, or otherwise take any
action to enforce its interest in or realize upon, or take any other action
available to it in respect of, any Second Lien Collateral under any Second Lien
Security Document, Requirements of Law or otherwise (including the exercise of
any right of setoff or any right under any lockbox agreement, account control
agreement, landlord waiver or bailee’s letter or similar agreement or
arrangement to which the Second Lien Representative or any Second Lien Secured
Party is a party), at any time prior to the Discharge of First Lien Secured
Obligations; it being agreed that only the Designated First Lien Representative
or any Person authorized by it, acting in accordance with the First Lien
Security Documents, shall be entitled to take any such actions or exercise any
such remedies. Notwithstanding the foregoing, any Second Lien Representative and
any other Second Lien Secured Party may, subject to Article 3 and Section 4.04,
(i) take all such actions as it shall deem necessary to continue, preserve or
protect the perfection of (but not enforce) the Liens securing the Second Lien
Secured Obligations granted on any Second Lien Collateral, (ii) vote on any plan
of reorganization, file any proof of claim, make other filings and make any
arguments and motions that are, in each case, in accordance with the terms of
this Agreement, with respect to the Second Lien Secured Obligations and the
Second Lien Collateral, (iii) file any necessary or appropriate responsive or
defensive pleadings in opposition to any motion, claim, adversary proceeding or
other pleading made by any person objecting to or otherwise seeking the
disallowance of the claims or Liens of the Second Lien Secured Parties,
including any claims secured by the Second Lien Collateral, if any, in each case
in accordance with the terms of this Agreement, (iv) join (but not exercise any
control with respect to) any judicial foreclosure proceeding, other judicial
lien enforcement proceeding or motion to lift the automatic stay with respect to
the Collateral initiated by the Designated First Lien Representative or any
other First Lien Secured Party to the extent that any such action could not
reasonably be expected, in any material respect, to restrain, hinder, limit,
delay for any material period or otherwise interfere with the exercise of
remedies by the Designated First Lien Representative or such other First Lien
Secured Party (it being understood that neither the Second Lien Representative
nor any other Second Lien Secured Party shall be entitled to receive any
proceeds thereof unless otherwise expressly permitted herein), (v) file any
pleadings, objections, motions or agreements which assert rights or interests
available to unsecured creditors of the Grantors arising under the Bankruptcy
Code or applicable law, in each case, not inconsistent with this Agreement or
applicable law, and (vi) exercise any rights or remedies with respect to the
Collateral after the termination of the Standstill Period to the extent
permitted by clause (b) below.

(b)    Notwithstanding clause (a) above, but subject in all respects to Article
3 hereof, the Designated Second Lien Representative may enforce any of its
rights and exercise any of its remedies (any such enforcement or exercise in
accordance with this clause (b), the “Second Lien Permitted Actions”) with
respect to the Second Lien Collateral after a period of 180 consecutive days has
elapsed since the date on which the Designated Second Lien Representative has
delivered to the Designated First Lien Representative written notice of the
acceleration or non-payment at the final stated maturity of the Indebtedness
then outstanding under the Second Lien Loan Documents (the “Standstill Period”);
provided, however, that (i) notwithstanding the expiration of the Standstill
Period or anything herein to the contrary, in no event shall the Designated
Second Lien Representative or any other Second Lien Secured Party enforce or
exercise any rights or remedies with respect to any Collateral if (A) the
Designated First Lien

 

19



--------------------------------------------------------------------------------

Representative or any other First Lien Secured Party shall have commenced, and
shall be diligently pursuing (or shall have sought or requested relief from or
modification of the automatic stay or any other stay in any
Bankruptcy/Liquidation Proceeding to enable the commencement and pursuit
thereof) the enforcement or exercise of any rights or remedies with respect to
all or a material portion of such Collateral (prompt written notice thereof to
be given to the Designated Second Lien Representative by the Designated First
Lien Representative; provided that the failure to give such notice shall not
affect the effectiveness and validity of this clause (b)) or (B) at any time a
Grantor is then a debtor under or with respect to (or otherwise subject to) any
Bankruptcy/Liquidation Proceeding (except as otherwise set forth in this
Section 4.01(b) or in Section 2.04) and (ii) after the expiration of the
Standstill Period, so long as neither the Designated First Lien Representative
nor any other First Lien Secured Party has commenced any action to enforce the
Liens securing the First Lien Secured Obligations on all or any material portion
of the Collateral and is not stayed from such enforcement as described above,
the Second Lien Secured Parties (or the Designated Second Lien Representative on
their behalf) may, subject to the provisions of Article 8, enforce the Liens
securing the Second Lien Secured Obligations with respect to all or any portion
of the Collateral. If the Designated Second Lien Representative or any other
Second Lien Secured Party exercises any rights or remedies with respect to the
Collateral in accordance with the immediately preceding sentence of this
paragraph and thereafter the Designated First Lien Representative or any other
First Lien Secured Party commences (or attempts to commence or gives notice of
its intent to commence) the exercise of any of its rights or remedies with
respect to all or a material portion of the Collateral (including seeking relief
from the automatic stay or any other stay in any Bankruptcy/Liquidation
Proceeding), the Standstill Period shall recommence and the Designated Second
Lien Representative and each other Second Lien Secured Party shall rescind any
such rights or remedies already exercised with respect to the Collateral.

Section 4.02.    Distribution on Dissolution, Liquidation and Reorganization.
Upon any distribution of assets of any Grantor upon any dissolution, winding up,
liquidation or reorganization of such Grantor, whether in a
Bankruptcy/Liquidation Proceeding or upon an assignment for the benefit of
creditors or any other marshalling of the assets and liabilities of such Grantor
or otherwise:

(a)    the First Lien Secured Parties shall be entitled to a Discharge of First
Lien Secured Obligations before the Second Lien Secured Parties are entitled to
receive any payment or distribution upon the Second Lien Secured Obligations
(whether by payment of principal (and premium, if any) or interest on the Second
Lien Secured Obligations or otherwise);

(b)    any payment or distribution by any Grantor of any kind or character,
whether in cash, property or securities, to which the Second Lien Agent or
Second Lien Secured Parties would be entitled except for the provisions of this
Article 4 shall be paid by the liquidating trustee or agent or other person
making such payment or distribution, whether a trustee in bankruptcy, a receiver
or liquidating trustee or otherwise, directly to the Designated First Lien
Representative for application to payment of the First Lien Secured Obligations,
to the extent necessary for the Discharge of the First Lien Secured Obligations;
and

(c)    in the event that, notwithstanding the foregoing, any payment or
distribution of assets of any Grantor of any kind or character, whether in cash,
property or securities, shall be

 

20



--------------------------------------------------------------------------------

received by the Designated Second Lien Representative or any Second Lien Secured
Party before the Discharge of First Lien Secured Obligations shall have
occurred, such payment or distribution shall be paid over to the Designated
First Lien Representative for application to payment of the First Lien Secured
Obligations, to the extent necessary for the Discharge of the First Lien Secured
Obligations.

Nothing contained in this Agreement or in the Second Lien Note Documents is
intended to or shall impair, as between the Borrower, its creditors (other than
the First Lien Secured Parties) and the Second Lien Secured Parties, the
obligation of the Grantors, which is unconditional and absolute, to pay to the
Second Lien Secured Parties the Second Lien Secured Obligations as and when the
same shall become due and payable in accordance with the terms of the applicable
Second Lien Note Documents, or to affect the relative rights of the Second Lien
Secured Parties and creditors of the Borrower (other than the First Lien Secured
Parties).

Section 4.03.    No Interference. Each Second Lien Representative on behalf of
itself and each Second Lien Secured Party represented by it agrees that, whether
or not a Bankruptcy/Liquidation Proceeding has been commenced by or against any
Grantor, (a) it will not take or cause to be taken any action the purpose or
effect of which is, or could be, to make any Lien on the Collateral securing any
of the Second Lien Secured Obligations pari passu with, or to give such Second
Lien Secured Party any preference or priority relative to, any Lien on the
Collateral securing any of the First Lien Secured Obligations, (b) it will not
challenge or question in any proceeding, or support any other Person in
challenging or questioning in any proceeding, in each case including, without
limitation, any Bankruptcy/Liquidation Proceeding, the validity or
enforceability of any First Lien Secured Obligations or First Lien Security
Document, or the validity, attachment, perfection or priority of any Lien on the
Collateral securing or purporting to secure any of the First Lien Secured
Obligations, or the validity or enforceability of the priorities, rights or
duties established by or other provisions of this Agreement, (c) it will not,
except in connection with the taking of any Second Lien Permitted Actions,
contest, protest, object to, interfere with, hinder or delay, in any manner,
whether by judicial proceedings or otherwise, any sale, transfer or other
disposition of the Collateral, or any other exercise of remedies against any
Collateral or any forbearance thereof, in each case, by any First Lien Secured
Parties or the First Lien Representative acting on their behalf, (d) it shall
have no right to (i) direct any First Lien Representative or any First Lien
Secured Party to exercise any right, remedy or power with respect to the
Collateral or (ii) consent to the exercise by any First Lien Representative or
any First Lien Secured Party of any right, remedy or power with respect to the
Collateral, (e) it will not institute any suit or assert in any suit,
Bankruptcy/Liquidation Proceeding or other proceeding any claim against any
First Lien Representative or any First Lien Secured Party seeking damages from
or other relief by way of specific performance, instructions or otherwise with
respect to, and neither any First Lien Representative nor any First Lien Secured
Party shall be liable for, any action taken or omitted to be taken by any such
First Lien Representative or any such First Lien Secured Party with respect to
any Collateral securing such First Lien Secured Obligations; provided that
nothing in this clause (e) shall prevent any Second Lien Secured Party from
asserting or seeking to enforce any provision of this Agreement or any provision
of any Second Lien Security Document (to the extent not prohibited by this
Agreement) and (f) it will not attempt, directly or indirectly, whether by
judicial proceedings or otherwise, to challenge the enforceability of any
provision of this Agreement in its capacity as a

 

21



--------------------------------------------------------------------------------

secured creditor. Each First Lien Secured Party agrees that it will not
challenge or question in any proceeding (including in any Bankruptcy/Liquidation
Proceeding) the validity or enforceability of any Second Lien Security Document,
or the validity, attachment, perfection or priority of any Lien on the
Collateral securing any of the Second Lien Secured Obligations.

Section 4.04.    Certain Agreements with Respect to Bankruptcy/Liquidation
Proceedings. In the event of a Bankruptcy/Liquidation Proceeding, each Second
Lien Representative (in its capacity as a Second Lien Representative) and the
other Second Lien Secured Parties (each in its capacity as a Second Lien Secured
Party) shall not, unless and until all First Lien Secured Obligations have been
Discharged, directly or indirectly (i) seek in respect of any part of the
Collateral or proceeds thereof or any Lien on the Collateral securing the Second
Lien Secured Obligations that may exist thereon any relief from or modification
of the automatic or other stay as provided in Section 362 of the Bankruptcy Code
or under any other applicable law or otherwise or seek any form of adequate
protection under either or both of Sections 362 and 363 of the Bankruptcy Code
or under any other applicable law or otherwise with respect thereto, except
replacement or additional liens junior to the Liens on the Collateral securing
the First Lien Secured Obligations, superpriority administrative claims junior
to those granted to the First Lien Secured Parties (provided that, each Second
Lien Representative shall have irrevocably agreed, pursuant to
Section 1129(a)(9) of the Bankruptcy Code, on behalf of itself and the Second
Lien Secured Parties, in any stipulation and/or order granting such adequate
protection, that such junior superpriority claims may be paid under any plan of
reorganization in any combination of cash, debt, equity or other property having
a value on the effective date of such plan equal to the allowed amount of such
claims), provided that (A) in the event any Second Lien Representative, for
itself and on behalf of any Second Lien Secured Parties, seeks or requests
adequate protection and such adequate protection is granted in the form of
additional or replacement collateral, then such Second Lien Representative, for
itself and on behalf of such Second Lien Secured Parties, agrees that each First
Lien Representative shall also be granted a senior Lien on such additional or
replacement collateral as security for the First Lien Obligations and that any
Lien on such additional or replacement collateral securing the Second Lien
Obligations shall be subordinated to the Liens on such collateral securing the
First Lien Obligations and any other Liens granted to the First Lien Secured
Parties as adequate protection on the same basis as the other Liens securing the
Second Lien Obligations are so subordinated to such Liens securing First Lien
Obligations under this Agreement (and, to the extent the First Lien Secured
Parties are not granted such adequate protection in such form, any amounts
recovered by or distributed to any Second Lien Secured Party pursuant to or as a
result of any Lien on such additional or replacement collateral so granted to
the Second Priority Debt Parties shall be subject to Section 4.02), and (B) in
the event any Second Lien Representative, for itself and on behalf of any Second
Lien Secured Parties, seeks or requests adequate protection and such adequate
protection is granted (in each instance, to the extent such grant is otherwise
permissible under the terms and conditions of this Agreement) in the form of a
superpriority claim, then such Second Lien Representative, for itself and on
behalf of such Second Lien Secured Party, agrees that each First Lien
Representative shall also be granted adequate protection in the form of a
superpriority claim, which superpriority claim shall be senior to the claims of
the Second Lien Secured Parties (and, to the extent the First Lien Secured
Parties are not granted such adequate protection in such form, any amounts
recovered by or distributed to any Second Lien Secured Party pursuant to or as a
result of any such superpriority claim so

 

22



--------------------------------------------------------------------------------

granted to the Second Lien Secured Parties shall be subject to Section 4.02);
provided further that, to the extent that the First Lien Secured Parties are
granted adequate protection in the form of payments in the amount of current
post-petition fees and expenses, and/or other cash payments, then the Second
Lien Representative, for itself and on behalf of each Second Lien Secured Party,
shall not be prohibited from seeking adequate protection in the form of accrual
of interest and the current payment of reasonable out-of-pocket expenses,
including fees and disbursements of counsel and other professional advisors,
incurred by the Second Lien Secured Parties, subject to the right of the First
Lien Secured Parties to object to the reasonableness of the amounts of fees and
expenses or other cash payments so sought by the Second Lien Secured Parties,
(ii) oppose or object to (A) any adequate protection sought by or granted to any
First Lien Secured Party in connection with the use of cash collateral or
post-petition financing under Sections 362, 363 or 364 of the Bankruptcy Code or
under any other applicable law or otherwise or (B) any motion or other request
made by any First Lien Secured Party seeking relief from or modification of the
automatic or other stay as provided in Section 362 of the Bankruptcy Code or
under any other applicable law with respect to the Collateral, (iii) oppose or
object to the use of cash collateral by a Grantor unless the Designated First
Lien Representative shall have opposed or objected to such use of cash
collateral (provided that, if the First Lien Secured Parties withdraw such
opposition or objection, while any First Lien Secured Obligations remain
outstanding, the Second Lien Secured Parties will also withdraw such opposition
or objection), (iv) subject to the final sentence of this paragraph, oppose or
object to (and will consent, solely in its capacity as a secured creditor, to)
any post-petition financing (including any debtor in possession financing)
provided by any of the First Lien Secured Parties or provided by a third party
pursuant to Section 364 of the Bankruptcy Code or under any other applicable law
or otherwise (including on a priming basis) (a “DIP Financing”) unless the
Designated First Lien Representative shall have opposed or objected to such DIP
Financing; provided, however, that notwithstanding the foregoing, the Designated
Second Lien Representative and the other Second Lien Secured Parties may propose
post-petition financing (including any debtor in possession financing) so long
as (A) the Liens on the Collateral or any other assets of the debtors or the
debtors’ estates securing such financing are junior to both the Liens on the
Collateral securing the First Lien Secured Obligations and the Liens on the
Collateral or any other assets of the debtors or the debtors’ estates securing
any adequate protection sought by or granted to any First Lien Secured Party in
connection with the use of cash collateral or such post-petition financing under
Sections 362, 363 or 364 of the Bankruptcy Code or under any other applicable
law or otherwise, (B) any and all First Lien Secured Obligations shall, at the
election of the First Lien Secured Parties, be converted into a roll-up
post-petition debtor in possession financing facility, senior in all respects to
the debtor in possession financing facility offered by the Second Lien Secured
Parties, (C) the First Lien Secured Parties and the Second Lien Secured Parties
shall enter into a form of post-petition intercreditor agreement in form and
substance acceptable to the Designated First Lien Representative in its sole
discretion, and (D) any use of cash collateral in connection with any such
post-petition financing shall be subject to terms and conditions acceptable to
the Designated First Lien Representative in its sole discretion, (v) oppose or
object to the determination of the extent of any Liens held by any of the First
Lien Secured Parties or the value of any claims of First Lien Secured Parties
under Section 506(a) of the Bankruptcy Code or under any other applicable law or
otherwise, (vi) oppose or object to the allowance and payment of interest
(including, without limitation, Post-Petition Interest), fees, and expenses as
provided under Section 506(b) of the Bankruptcy Code or under any other
applicable law or

 

23



--------------------------------------------------------------------------------

otherwise to any First Lien Secured Party, without taking into account the Liens
of the Second Lien Secured Parties on the Collateral, provided that the First
Lien Secured Parties shall similarly not oppose or object to the allowance of
interest (including, without limitation, Post-Petition Interest), fees, and
expenses as provided under Section 506(b) of the Bankruptcy Code or under any
other applicable law or otherwise to any Second Lien Secured Party, after taking
into account the Liens of the First Lien Secured Parties on the Collateral,
(vii) assert or support any claim against any of the First Lien Secured Parties
for costs or expenses of preserving or disposing of any Collateral under
Section 506(c) of the Bankruptcy Code or any similar provision of any other
applicable law, (viii) oppose or object (and instead shall be deemed to have
consented) to any disposition of any Collateral (including (x) any credit bid
under Section 363(k) of the Bankruptcy Code or under any other applicable law or
otherwise and (y) any proposed bidding or related procedures to be utilized in
connection with such disposition) free and clear of the Liens on the Collateral
securing the Second Lien Secured Obligations or other claims under Section 363
of the Bankruptcy Code or otherwise (so long as the respective interests of the
Second Lien Secured Parties attach to any net proceeds thereof subject to the
relative priorities in this Agreement), if the First Lien Secured Parties, or a
representative authorized by the First Lien Secured Parties, shall consent to
such disposition; provided, that nothing herein shall be deemed to impair any
rights of the Second Lien Secured Parties to make a credit bid under
Section 363(k) or under any other applicable law or otherwise, as long as any
such bid provides for the payment in full in cash of the First Lien Secured
Obligations in connection therewith or (ix) propose, vote in favor of, or
otherwise directly or indirectly support any plan of reorganization,
liquidation, or other dispositive plan that is inconsistent with the priorities
or other provisions of this Agreement, other than with the prior written consent
of the Designated First Lien Representative or to the extent any such plan
(1) pays the First Lien Secured Obligations in cash in full or (2) is proposed
or supported by the number of First Lien Secured Parties required under
Section 1126(c) of the Bankruptcy Code for acceptance of a plan of
reorganization. To the extent any Liens granted in favor of the First Lien
Secured Parties that are providing, or any third party provider of, DIP
Financing are senior to, or rank pari passu with, the Liens on the Collateral
securing the First Lien Secured Obligations or provided as adequate protection
therefor, each Second Lien Representative will, for itself and on behalf of the
other Second Lien Secured Parties represented by it, subordinate its Liens on
the Collateral securing the Second Lien Secured Obligations to the Liens on the
Collateral securing the First Lien Secured Obligations or provided as adequate
protection therefor and such Liens on the Collateral granted to the First Lien
Secured Parties providing such DIP Financing, or such third party provider, on
the terms of this Agreement and to any “carve-out” agreed to by the First Lien
Representatives or the other First Lien Secured Parties. This Agreement
constitutes a “subordination agreement” under Section 510 of the Bankruptcy Code
as well as all other applicable laws. Notwithstanding the foregoing, the
provisions of clause (iv) of the first sentence of this Section 4.04 and the
second sentence of this Section 4.04 shall only be applicable as to the Second
Lien Secured Parties with respect to any DIP Financing to the extent (A) the
aggregate principal amount of the DIP Financing plus, measured after giving
effect to the DIP Financing and any payment of debt with the proceeds of such
DIP Financing, the sum of (1) the aggregate outstanding principal amount of the
loans outstanding under the First Lien Credit Agreement and (2) the aggregate
face amount of any letters of credit issued (and unreimbursed drawings under
letters of credit issued) under the First Lien Credit Agreement, does not exceed
(B) $100,000,000 plus, the sum of (1) measured immediately prior to the
commencement of the

 

24



--------------------------------------------------------------------------------

Bankruptcy/Liquidation Proceeding, the aggregate outstanding principal amount of
the loans outstanding under the First Lien Credit Agreement and the aggregate
face amount of any letters of credit issued (and unreimbursed drawings under
letters of credit issued) under the First Lien Credit Agreement and (2) any
“carve-out” for professional and United States Trustee fees agreed to by the
First Lien Representative with respect to such DIP Financing. Each Second Lien
Representative, for itself and on behalf of each Second Lien Secured Party,
agrees that notice received two (2) Business Days prior to the entry of an order
approving any usage of cash or other collateral described in this Section 4.04
or approving any DIP Financing described in this Section 4.04 shall be adequate
notice.

Each Second Lien Representative, for itself and on behalf of the Second Lien
Secured Parties represented by it, and each First Lien Representative, for
itself and on behalf of the First Lien Secured Parties represented by it,
acknowledges and agrees that:

(a)    the grants of Liens pursuant to the First Lien Security Documents and the
Second Lien Security Documents constitute two separate and distinct grants of
Liens; and

(b)    because of, among other things, their differing rights in the Collateral,
the Second Lien Secured Obligations are fundamentally different from the First
Lien Secured Obligations and must be separately classified in any plan of
reorganization proposed or adopted in an Bankruptcy/Liquidation Proceeding.

To further effectuate the intent of the parties as provided in the immediately
preceding sentence, if it is held that the claims of the First Lien Secured
Parties and the Second Lien Secured Parties in respect of the Collateral
constitute only one secured claim (rather than separate classes of senior and
junior secured claims), then each of the parties hereto hereby acknowledges and
agrees that all distributions shall be made as if there were separate classes of
senior and junior secured claims against the Grantors in respect of the
Collateral (with the effect being that, to the extent that the aggregate value
of the Collateral is sufficient (for this purpose ignoring all claims held by
the Second Lien Secured Parties), the First Lien Secured Parties shall be
entitled to receive, in addition to amounts distributed to them in respect of
principal, pre-petition interest and other claims, all amounts owing (or that
would be owing if there were such separate classes of senior and junior secured
claims) in respect of Post-Petition Interest, including any additional interest
payable pursuant to the First Lien Loan Documents, arising from or related to a
default, whether or not any claim therefor is allowed or allowable as a claim in
any Bankruptcy/Liquidation Proceeding) before any distribution is made in
respect of the claims held by the Second Lien Secured Parties with respect to
the Collateral, with each Second Lien Representative, for itself and on behalf
of the Second Lien Secured Parties represented by it, hereby acknowledging and
agreeing to turn over to the Designated First Lien Representative, for itself
and on behalf of the First Lien Secured Parties, Collateral or proceeds of
Collateral otherwise received or receivable by them to the extent necessary to
effectuate the intent of this sentence, even if such turnover has the effect of
reducing the claim or recovery of the Second Lien Secured Parties).

Section 4.05.    Purchase Right. Without prejudice to the enforcement of the
First Lien Secured Parties’ remedies, the First Lien Secured Parties agree that
at any time following (a) acceleration of the First Lien Secured Obligations in
accordance with the terms of the First

 

25



--------------------------------------------------------------------------------

Lien Loan Documents or (b) the commencement of a Bankruptcy/Liquidation
Proceeding under the Bankruptcy Code or any other Federal, state or foreign
bankruptcy, insolvency, receivership or similar law by or against any Grantor
(each, a “Purchase Event”), one or more of the Second Lien Secured Parties may
request within 30 days after the first date on which a Purchase Event occurs,
and the First Lien Secured Parties hereby offer the Second Lien Secured Parties
the option, to purchase all, but not less than all, of the aggregate amount of
First Lien Secured Obligations outstanding at the time of purchase at (a) in the
case of First Lien Secured Obligations other than First Lien Secured Obligations
arising under Swap Contracts or in connection with undrawn letters of credit,
par (including any premium set forth in the First Lien Credit Agreement or other
applicable First Lien Loan Document on the date hereof, interest and fees), and
(b) in the case of First Lien Secured Obligations arising under a Swap Contract,
an amount equal to the greater of (i) all amounts payable by any Grantor under
the terms of such Swap Contract in the event of a termination of such Swap
Contract and (ii) the mark-to-market value of such Swap Contract, as determined
by the counterparty to the Grantor thereunder with respect to such Swap Contract
in accordance with the terms thereof and in accordance with customary methods
for calculating mark-to-market amounts under similar arrangements by such
counterparty, without warranty or representation or recourse (except for
representations and warranties required to be made by assigning lenders pursuant
to an Assignment and Assumption). In the case of any First Lien Secured
Obligations in respect of letters of credit (including reimbursement obligations
in connection therewith), simultaneous with the purchase of the other First Lien
Secured Obligations, the purchasing Second Lien Secured Parties shall provide
First Lien Secured Parties who issued such letters of credit cash collateral in
such amounts (not to exceed 103% thereof) as such First Lien Secured Parties
determine is reasonably necessary to secure such First Lien Secured Parties in
connection with any outstanding and undrawn letters of credit. If such right is
exercised, the parties shall endeavor to close promptly thereafter but in any
event within 10 Business Days of the request. If one or more of the Second Lien
Secured Parties exercise such purchase right, it shall be exercised pursuant to
documentation mutually acceptable to each of the Designated First Lien
Representative and the Designated Second Lien Representative. If none of the
Second Lien Secured Parties exercise such right within 30 days after the first
date on which a Purchase Event occurs, the First Lien Secured Parties shall have
no further obligations pursuant to this Section 4.05 for such Purchase Event and
may take any further actions in their sole discretion in accordance with the
First Lien Security Documents and this Agreement.

Section 4.06.    Injunctive Relief. Should any Second Lien Secured Party,
contrary to this Agreement, in any way take, attempt to or threaten to take any
action with respect to the Collateral (including any attempt to realize upon or
enforce any remedy with respect to this Agreement), or fail to take any action
required by this Agreement, any First Lien Representative or any other First
Lien Secured Party (in its or their own name or in the name of the Borrower) may
obtain relief against such Second Lien Secured Party by injunction, specific
performance and/or other appropriate equitable relief, it being understood and
agreed by the Designated Second Lien Representative on behalf of each Second
Lien Secured Party that (a) the First Lien Secured Parties’ damages from its
actions may by that time be difficult to ascertain any may be irreparable and
(b) each Second Lien Representative on behalf of itself and each Second Lien
Secured Party represented by it waives any defense that the First Lien Secured
Party cannot demonstrate damage and/or be made whole by the awarding of damages.

 

26



--------------------------------------------------------------------------------

Section 4.07.    Rights as Unsecured Creditors. Except as otherwise set forth in
this Agreement, each Second Lien Representative and the Second Lien Secured
Parties may exercise rights and remedies as unsecured creditors against any
Grantor that is obligated to pay or has guaranteed the Second Lien Secured
Obligations in accordance with the terms of the Second Lien Note Documents and
any Requirements of Law; provided that in the event that any Second Lien Secured
Party becomes a judgment Lien creditor or other secured creditor, in each case,
in respect of Collateral as a result of its enforcement of its rights as an
unsecured creditor with respect to the Second Lien Secured Obligations, such
judgment Lien on Collateral shall be subject to the terms of this Agreement for
all purposes (including in relation to the First Lien Secured Obligations) as
the other Liens on Collateral securing the Second Lien Secured Obligations are
subject to this Agreement. Nothing in this Agreement impairs or otherwise
adversely affects any rights or remedies any First Lien Secured Party may have
with respect to the Collateral.

ARTICLE 5

SUB-AGENCY FOR PERFECTION OF CERTAIN SECURITY INTERESTS

Each First Lien Representative acknowledges and agrees that if it shall at any
time hold a Lien on any Second Lien Collateral that can be perfected by the
possession or control of such Collateral or, to the extent applicable under any
Security Documents, of any account in which such Collateral is held, and if such
Collateral or any such account is in fact in the possession or under the control
of such First Lien Representative (such Second Lien Collateral being the
“Pledged Collateral”), such First Lien Representative will serve as gratuitous
sub-agent and bailee for each applicable Second Lien Representative for the sole
purpose of perfecting the Lien, if any, of such Second Lien Representative in
such Pledged Collateral and shall have possession or control of such Pledged
Collateral as agent on behalf of each applicable Second Lien Representative
(such bailment being intended, among other things, to satisfy the requirements
of Section 8-301(a)(2), 8-106(d)(3) and 9-313(c) of the Uniform Commercial Code,
to the extent applicable). It is agreed that the obligations of each First Lien
Representative and the rights of each Second Lien Representative and the other
Second Lien Secured Parties in connection with any such sub-agency arrangement
will be in all respects subject to the provisions of this Agreement. Subject to
the terms of this Agreement, until the Discharge of First Lien Secured
Obligations has occurred, the First Lien Representatives shall be entitled to
deal with the Pledged Collateral in accordance with the terms of the First Lien
Loan Documents as if the Liens of the Second Lien Secured Parties under the
Second Lien Security Documents did not exist. The First Lien Representatives
will be deemed to make no representation as to the adequacy of the steps taken
by it or any of them to perfect the Lien on any such Pledged Collateral or the
genuineness of any Pledged Collateral and shall have no responsibility to the
Second Lien Representatives or any other Second Lien Secured Party for such
perfection or genuineness; it being understood that the sole purpose of this
Article 5 is to enable the Second Lien Secured Parties to obtain a perfected
second priority Lien on such Pledged Collateral to the extent that such
perfection results from the possession or control of such Pledged Collateral or,
to the extent applicable under any Security Documents, any such account by the
First Lien Representatives. No First Lien Representative shall owe any fiduciary
duty any Second Lien Secured Party and the Second Lien Secured Parties hereby
waive and release the First Lien Representatives and First Lien Secured Parties
from all claims and liabilities relating to the First Lien Agents’ role

 

27



--------------------------------------------------------------------------------

under this Article 5. At such time as the Discharge of First Lien Secured
Obligations shall have occurred, the applicable First Lien Representatives shall
take all such actions in their power as shall reasonably be requested by the
Designated Second Lien Representative or the Borrower to transfer possession of
such Pledged Collateral to the Designated Second Lien Representative or to
transfer direct control of such Pledged Collateral with any necessary
endorsements of the First Lien Representatives (such endorsements shall be
without recourse and without any representation or warranty) or, to the extent
applicable under any Security Documents, any such account to the Designated
Second Lien Representative (if there are then any Second Lien Secured
Obligations outstanding); provided that if any such Pledged Collateral or any
such account shall be subject to any other Lien senior to the Liens of the
Designated Second Lien Representative on the Collateral, then the First Lien
Representatives may instead transfer possession of such Pledged Collateral to
the Person or Persons holding such senior Lien or their representative or take
such actions in its power as shall reasonably be requested to transfer direct
control of such Pledged Collateral or any such account to the Person or Persons
holding such senior Lien or their representative. The Designated Second Lien
Representative agrees that if it shall obtain possession or direct control of
any Pledged Collateral or any account pursuant to the foregoing provisions and
such Pledged Collateral or account shall thereafter become subject to a Lien
securing the First Lien Secured Obligations, it will take all such actions as
shall reasonably be requested by the Designated First Lien Representative to
transfer possession of such Pledged Collateral to the Designated First Lien
Representative or take such actions in its power as shall reasonably be
requested to transfer direct control of such Pledged Collateral or any such
account to the Designated First Lien Representative, all at the cost and expense
of the Borrower.

ARTICLE 6

EXISTENCE AND AMOUNTS OF LIENS AND OBLIGATIONS

Whenever any Representative shall be required, in connection with the exercise
of its rights or the performance of its obligations hereunder, to determine the
existence or amount of any First Lien Secured Obligations or Second Lien Secured
Obligations, or the existence of any Lien securing any such obligations, or the
Collateral subject to any such Lien, it may request that such information be
furnished to it in writing by the First Lien Representatives or the Second Lien
Representatives and shall be entitled to make such determination on the basis of
the information so furnished; provided, however, that if, notwithstanding the
request of such Representative, such other Representative shall fail or refuse
reasonably promptly to provide the requested information, such first
Representative shall be entitled to determine such existence or amount by such
method as it may, in the exercise of its good faith judgment, determine,
including by reliance upon a certificate of the Borrower. Each Representative
may rely conclusively, and shall be fully protected in so relying, on any
determination made by it in accordance with the provisions of the preceding
sentence (or as otherwise directed by a court of competent jurisdiction) and
shall have no liability to any Secured Party or any affiliate thereof as a
result of such determination.

ARTICLE 7

REPRESENTATIONS AND WARRANTIES OF EACH REPRESENTATIVE

Each Representative represents and warrants to the other parties hereto that it
has the requisite power and authority to enter into, execute, deliver, and carry
out the terms of this

 

28



--------------------------------------------------------------------------------

Agreement on behalf of itself and the applicable First Lien Secured Parties
represented by it (in the case of each First Lien Representative) and the
applicable Second Lien Secured Parties represented by it (in the case of each
Second Lien Representative).

ARTICLE 8

APPLICATION OF PROCEEDS

Section 8.01.    Payment Over. With respect to the Collateral and any proceeds
thereof, the Second Lien Representatives and each other Second Lien Secured
Party hereby agrees that if it shall obtain possession of any Collateral, or
shall realize any proceeds or payment in respect of any such Collateral, whether
pursuant to any Second Lien Security Document, in connection with the taking of
any Second Lien Permitted Actions, or by the exercise of any rights available to
it (including any right of set-off) under any Requirements of Law or in any
Bankruptcy/Liquidation Proceeding or otherwise, or shall receive any Collateral
or proceeds of Collateral, or any payment on account thereof, at any time prior
to the Discharge of First Lien Secured Obligations and when such possession or
receipt of proceeds or payment on Collateral is not expressly permitted by the
terms of this Agreement, then it shall hold such Collateral, proceeds or payment
in trust for the First Lien Secured Parties and forthwith transfer such
Collateral, proceeds or payment, as the case may be, to the Designated First
Lien Representative for the benefit of the First Lien Secured Parties in the
same form as received, with any necessary endorsements or as a court of
competent jurisdiction may otherwise direct. Each Second Lien Representative on
behalf of itself and each Second Lien Secured Party represented by it agrees
that if, at any time, all or part of any payment with respect to the First Lien
Secured Obligations previously made shall be rescinded for any reason
whatsoever, such Second Lien Secured Party shall promptly pay over to the
Designated First Lien Representative any payment (including any payment received
under any agreement subordinating any Liens on the First Lien Collateral to the
Liens securing the Second Lien Secured Obligations) received by it in respect of
any First Lien Collateral and shall promptly turn any First Lien Collateral then
held by it over to the Designated First Lien Representative, and the provisions
set forth in this Agreement shall be reinstated as if such payment had not been
made, until the Discharge of the First Lien Secured Obligations.

Section 8.02.    Application of Proceeds. In furtherance of the foregoing, all
Collateral and any proceeds or payment in respect of any Collateral received in
connection with the enforcement of any of its rights or the exercise of any of
its remedies with respect to the Collateral (including any right of set-off) and
all insurance or condemnation proceeds not remitted to any Grantor shall be
applied by the First Lien Representatives to the First Lien Secured Obligations
in such order as specified in the relevant First Lien Loan Documents including,
if then in effect, the First Lien Parity Intercreditor Agreement. Upon the
Discharge of First Lien Secured Obligations, the Designated First Lien
Representative shall deliver to the Designated Second Lien Representative any
proceeds of Collateral held by it in the same form as received, with any
necessary endorsements (such endorsements shall be without recourse and without
any representation or warranty) or as a court of competent jurisdiction may
otherwise direct to be applied by the Second Lien Representatives to the Second
Lien Secured Obligations in such order as specified in the Second Lien Note
Documents including, if then in effect, the Second Lien Parity Intercreditor
Agreement.

 

29



--------------------------------------------------------------------------------

Section 8.03.    Insurance and Condemnation Awards. Until a Discharge of all
First Lien Secured Obligations, the Designated First Lien Representative and the
First Lien Secured Parties shall have the sole and exclusive right, subject to
the rights of the Grantors under the First Lien Loan Documents, (a) to be named
as additional insured and loss payee under any insurance policies maintained
from time to time by any Grantor (it being understood, however, that the
Designated Second Lien Representative may be named as a “junior” additional
insured and loss payee on terms satisfactory to the Designated First Lien
Representative prior to the Discharge of all First Lien Secured Obligations),
(b) to adjust settlement for any insurance policy covering the Collateral in the
event of any loss thereunder and (c) to approve any award granted in any
condemnation or similar proceeding affecting the Collateral. Subject to any
rights of the Grantors to receive any such insurance proceeds or condemnation
amounts under the First Lien Loan Documents, all such amounts shall be applied
as set forth in Section 8.02.

ARTICLE 9

OTHER AGREEMENTS

Section 9.01.    Matters Related to First Lien Loan Documents. Subject to the
restrictions in clause (ii) of this Section 9.01, the First Lien Loan Documents
may be amended (including, in the case of this Agreement, in accordance with
Section 10.02 hereof), restated, amended and restated, Refinanced, waived,
supplemented or otherwise modified in accordance with their terms, and the
indebtedness under the First Lien Loan Documents may be Refinanced or increased,
in each case, without the consent of any Second Lien Secured Party; provided,
however, that, (i) without the consent of the Designated Second Lien
Representative, no First Lien Loan Document may be amended, restated, amended
and restated, Refinanced, waived, supplemented or otherwise modified, or entered
into, to the extent such amendment, restatement, amendment and restatement,
Refinancing, waiver, supplement or modification, or the terms of such new First
Lien Loan Document, would contravene any provision of this Agreement, it being
understood that notwithstanding the provisions of this Section 9.01, the First
Lien Loan Documents may be amended, restated, amended and restated, Refinanced,
waived, supplemented or otherwise modified in accordance with their terms in
order to effect the making or provision of (w) any “Incremental Commitments” or
“Incremental Term Loans” under (and as defined in) the First Lien Credit
Agreement, (x) any Indebtedness incurred in connection with a “Refinancing
Amendment” (as defined in the First Lien Credit Agreement), (y) any “Extension”
(as defined in the First Lien Credit Agreement) or (z) any Indebtedness incurred
in connection with a “Permitted Repricing Amendment” or constituting a
“Replacement Term Loan” (as defined in the First Lien Credit Agreement), in each
case without notice to, or the consent of, any Second Lien Representative or any
Second Lien Secured Party and (ii) notice of such amendment, restatement,
amendment and restatement, Refinancing, waiver, supplement or other modification
shall be given to the Designated Second Lien Representative no later than 30
days after its effectiveness; provided that the failure to give such notice
shall not affect the effectiveness and validity thereof.

Section 9.02.    Matters Related to Second Lien Note Documents. The Second Lien
Note Documents may be amended, restated, amended and restated, Refinanced,
waived, supplemented or otherwise modified in accordance with their terms
(including, in the case of this Agreement, in accordance with Section 10.02
hereof), and the indebtedness under the Second Lien Note Documents may be
Refinanced or increased, in each case, without the consent of any First Lien

 

30



--------------------------------------------------------------------------------

Secured Party; provided, however, that, (i) without the prior written consent of
the Designated First Lien Representative, no Second Lien Note Document may be
amended, restated, amended and restated, Refinanced, waived, supplemented or
otherwise modified, or entered into, to the extent such amendment, restatement,
amendment and restatement, Refinancing, waiver, supplement or modification, or
the terms of such new Second Lien Note Document, would (1) contravene the
provisions of this Agreement or the requirements of the definition of “Permitted
Refinancing” contained in the First Lien Credit Agreement as in effect on the
date hereof, (2) add any scheduled amortization payments in respect of the
Second Lien Debt Facilities or change in a manner adverse to the Borrower, the
First Lien Agent or any First Lien Secured Party any redemption or prepayment
provisions of the Second Lien Note Documents (it being understood that such
payments and deadlines for such payments may be extended, waived and/or
capitalized), or (3) change the dates (to earlier dates) for the payment of
principal (including the final scheduled maturity date) under any such Second
Lien Note Document (provided that nothing herein shall prohibit any optional
prepayments under any Second Lien Note Document to the extent otherwise
permitted by the terms of this Agreement and the First Lien Loan Documents) and
(ii) notice of such amendment, restatement, amendment and restatement, waiver
supplement, modification or consent shall be given to the Designated First Lien
Representative no later than 30 days after its effectiveness; provided that the
failure to give such notice shall not affect the effectiveness and validity
thereof.

Section 9.03.    Matters Related to Amendments of First Lien Security Documents.
In the event any First Lien Representative enters into any amendment,
restatement, amendment and restatement, supplement, modification, waiver or
consent in respect of any of the First Lien Security Documents for the purpose
of adding to, or deleting from, or waiving or consenting to any departures from
any provisions of, any First Lien Security Document or changing in any manner
the rights of any parties thereunder, then such amendment, restatement,
amendment and restatement, supplement, modification, waiver or consent shall
apply automatically to any comparable provision of the comparable Second Lien
Security Document without the consent of or action by any Second Lien Secured
Party (with all such amendments, restatements, amendment and restatements,
supplements, modifications, waivers and consents subject to the terms hereof);
provided that (other than with respect to amendments, restatements, amendment
and restatements, supplements, modifications, waivers or consents that secure
additional extensions of credit and add additional secured creditors and do not
violate the express provisions of the Second Lien Note Documents), (i) no such
amendment, restatement, amendment and restatement, supplement, modification,
waiver or consent shall have the effect of (A) removing assets subject to the
Lien of any Second Lien Security Documents, except to the extent that a release
of such Lien is permitted by Section 2.04, (B) imposing additional duties on the
Second Lien Representatives without their consent or (C) permitting other Liens
on the Collateral not permitted under the terms of the Second Lien Note
Documents or this Agreement, (ii) any such amendment, restatement, amendment and
restatement, supplement, modification, waiver or consent that materially and
adversely affects the rights of the Second Lien Secured Parties and does not
affect the First Lien Secured Parties in a like or similar manner shall not
apply to the Second Lien Security Documents without the consent of the
Designated Second Lien Representative and (iii) notice of such amendment,
restatement, amendment and restatement, supplement, modification, waiver or
consent shall be given to the Designated

 

31



--------------------------------------------------------------------------------

Second Lien Representative no later than 30 days after its effectiveness;
provided that the failure to give such notice shall not affect the effectiveness
and validity thereof.

Section 9.04.    Additional Debt Facilities. To the extent, but only to the
extent, permitted by the provisions of the First Lien Loan Documents and the
Second Lien Note Documents, any Grantor may incur or issue and sell one or more
series or classes of Additional First Lien Debt and one or more series or
classes of Additional Second Lien Debt. Any such additional class or series of
Additional Second Lien Debt (the “Second Lien Class Debt”) may be secured by a
Lien on the Second Lien Collateral, in each case under and pursuant to the
relevant Second Lien Security Documents for such Second Lien Class Debt, if and
subject to the condition that the Representative of any such Second Lien
Class Debt (each, a “Second Lien Class Debt Representative”), acting on behalf
of the holders of such Second Lien Class Debt becomes a party to this Agreement
and the Second Lien Parity Intercreditor Agreement by satisfying conditions
(i) through (iii), as applicable, of the immediately succeeding paragraph. Any
such additional class or series of Additional First Lien Debt (the “First Lien
Class Debt”; and the First Lien Class Debt and Second Lien Class Debt,
collectively, the “Class Debt”) may be secured by a Lien on the First Lien
Collateral, in each case under and pursuant to the relevant First Lien Security
Documents for such First Lien Class Debt, if and subject to the condition that
the Representative of any such First Lien Class Debt (each, a “First Lien
Class Debt Representative”; and the First Lien Class Debt Representatives and
Second Lien Class Debt Representatives, collectively, the “Class Debt
Representatives”), acting on behalf of the holders of such First Lien
Class Debt, becomes a party to this Agreement and the First Lien Parity
Intercreditor Agreement by satisfying the conditions set forth in clauses
(i) through (iii), as applicable, of the immediately succeeding paragraph. Upon
the joinder of any Class Debt Representative, all related Secured Obligations
shall also be subject to this Agreement.

In order for a Class Debt Representative to become a party to this Agreement:

(i)    such Class Debt Representative shall have executed and delivered a
Joinder Agreement substantially in the form of Annex II (with such changes as
may be reasonably approved by the Designated First Lien Representative and such
Class Debt Representative) pursuant to which it becomes a Representative
hereunder, and the Class Debt in respect of which such Class Debt Representative
is the Representative and the related Secured Parties for whom the Class Debt
Representative is the Representative become subject hereto and bound hereby and
(x) such Class Debt Representative, if a First Lien Representative, shall have
become a party to the First Lien Parity Intercreditor Agreement in accordance
with the terms and conditions thereof, provided, further, that, if such
Indebtedness will be the initial Additional First Lien Debt incurred by a
Grantor after the date hereof, then the Grantors, the First Lien Agent and the
Representative for such Indebtedness shall have executed and delivered the First
Lien Parity Intercreditor Agreement or (y) such Class Debt Representative, if a
Second Lien Representative, shall have become a party to the Second Lien Parity
Intercreditor Agreement in accordance with the terms and conditions thereof
provided, further, that, if such Indebtedness will be the initial Additional
Second Lien Debt incurred by a Grantor after the date hereof, then the Grantors,
the Second Lien Agent and the Representative for such Indebtedness shall have
executed and delivered the Second Lien Parity Intercreditor Agreement;

 

32



--------------------------------------------------------------------------------

(ii)    the Borrower shall have delivered to each other Representative a
Designation substantially in the form of Annex III executed by an authorized
officer of the Borrower which Designation shall (A) designate Indebtedness as
Additional First Lien Debt or Additional Second Lien Debt hereunder (and if the
agreement under which such Indebtedness is to be incurred Refinances the First
Lien Credit Agreement or Second Lien Securities Purchase Agreement and is
intended to become the Replacement First Lien Credit Agreement or Replacement
Second Lien Securities Purchase Agreement, as applicable, such agreement shall
be so designated in such certificate), and (B) certify that the incurrence of
such Indebtedness and its designation as such hereunder is permitted by each
First Lien Loan Document and Second Lien Note Document and that the conditions
set forth in this Section 9.04 are satisfied with respect to such Class Debt
and, true and complete copies of each of the Second Lien Note Documents or First
Lien Loan Documents, as applicable, relating to such Class Debt, certified as
being true and correct by an authorized officer of the Borrower;

(iii)    the Second Lien Note Documents or First Lien Loan Documents, as
applicable, relating to such Class Debt shall provide that each Secured Party
with respect to such Class Debt will be subject to and bound by the provisions
of this Agreement in its capacity as a holder of such Class Debt; and

(iv)    upon the execution and delivery of a Joinder Agreement by a Class Debt
Representative in accordance with this Section 8.04, each other Representative
shall acknowledge receipt thereof by countersigning a copy thereof, subject to
the terms of this Section 9.04 and returning the same to the new Class Debt
Representative; provided that the failure of any Representative to so
acknowledge or return the same shall not affect the status of such Indebtedness
as First Lien Secured Obligations or Second Lien Secured Obligations hereunder
if the other requirements of this Section 9.04 are complied with.

Section 9.05.    Obligations Unconditional. All rights, interests, agreements
and obligations of the First Lien Representatives, the First Lien Secured
Parties, the Second Lien Representatives and the Second Lien Secured Parties
hereunder shall remain in full force and effect irrespective of:

(a)    any lack of validity or enforceability of any First Lien Loan Document or
any Second Lien Note Document;

(b)    any change in the time, manner or place of payment of, or in any other
terms of, all or any of the First Lien Secured Obligations or Second Lien
Secured Obligations, or any amendment or waiver or other modification, including
any increase in the amount thereof, whether by course of conduct or otherwise,
of the terms of the First Lien Credit Agreement or any other First Lien Loan
Document or of the terms of any Second Lien Note Document;

(c)    any exchange of any security interest in any Collateral or any other
collateral or any amendment, waiver or other modification, whether in writing or
by

 

33



--------------------------------------------------------------------------------

course of conduct or otherwise, of all or any of the First Lien Secured
Obligations or Second Lien Secured Obligations or any guarantee thereof;

(d)    the commencement of any Bankruptcy/Liquidation Proceeding in respect of
any Borrower or any other Grantor; or

(e)    any other circumstances that otherwise might constitute a defense
available to, or a discharge of, (i) any Borrower or any other Grantor in
respect of the First Lien Secured Obligations (other than the Discharge of First
Lien Credit Agreement Obligations) or (ii) any Second Lien Representative or
Second Lien Secured Party in respect of this Agreement.

ARTICLE 10

MISCELLANEOUS

Section 10.01.    Notices. All notices and other communications provided for
herein shall be in writing and shall be delivered by hand or overnight courier
service, mailed by certified or registered mail or sent by telecopy, as follows:

(a)    if to the First Lien Agent, to the address referred to in Section 10.02
of the First Lien Credit Agreement;

(b)    if to the Second Lien Agent, to the address referred to in Section 13.1
of the Second Lien Securities Purchase Agreement;

(c)    if to any other Representative, to the address referred to in the Joinder
Agreement executed and delivered by such Representative; and

(d)    if to the Borrower, to the address referred to in Section 10.02 of the
First Lien Credit Agreement.

Any party hereto may change its address or telecopy number for notices and other
communications hereunder by notice to the other parties hereto (and for this
purpose a notice to the Borrower shall be deemed to be a notice to each
Grantor). All such notices and other communications shall be deemed to be given
on the date of receipt if delivered by hand or overnight courier service or
mailed by certified or registered mail, and all such notices and other
communications sent by fax shall be deemed to have been given when sent (except
that, if not given during normal business hours for the recipient, shall be
deemed to have been given at the opening of business on the next Business Day
for the recipient), in each case delivered, sent or mailed (properly addressed)
to such party as provided in this Section 10.01 or in accordance with the latest
unrevoked direction from such party given in accordance with this Section 10.01.
As agreed to among the Borrower, the First Lien Agent and the Second Lien Agent
from time to time, notices and other communications may also be delivered by
e-mail to the e-mail address of a representative of the applicable person
provided from time to time by such person.

Section 10.02.    Waivers; Amendments. (a) No failure or delay on the part of
any party hereto in exercising any right or power hereunder shall operate as a
waiver thereof, nor shall any

 

34



--------------------------------------------------------------------------------

single or partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power. The rights
and remedies of the parties hereto are cumulative and are not exclusive of any
rights or remedies that they would otherwise have. No waiver of any provision of
this Agreement or consent to any departure by any party therefrom shall in any
event be effective unless the same shall be permitted by paragraph (b) of this
Section 10.02, and then such waiver or consent shall be effective only in the
specific instance and for the purpose for which given. No notice or demand on
any party hereto in any case shall entitle such party to any other or further
notice or demand in similar or other circumstances.

(b)    Neither this Agreement nor any provision hereof may be waived, amended,
restated, amended and restated, or modified except pursuant to an agreement or
agreements in writing entered into by each Representative and by the Borrower
and each other affected Grantor with respect to which such waiver, consent,
amendment, restatement, amendment and restatement supplement or modification is
to apply.

Section 10.03.    Parties in Interest. This Agreement shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns, as well as the other First Lien Secured Parties and Second Lien Secured
Parties.

Section 10.04.    Survival of Agreement. All covenants, agreements,
representations and warranties made by any party in this Agreement shall be
considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of this Agreement.

Section 10.05.    Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. This Agreement
constitutes the entire contract among the parties relating to the subject matter
hereof and supersedes any and all previous agreements and understandings, oral
or written, relating to the subject matter hereof. This Agreement shall become
effective when it shall have been executed by the First Lien Agent and the
Second Lien Agent and when the First Lien Agent shall have received counterparts
hereof that, when taken together, bear the signatures of each of the other
parties and acknowledgors hereto, and thereafter shall be binding upon and inure
to the benefit of the parties hereto and their respective successors and
assigns. Delivery of an executed counterpart of a signature page to this
Agreement by facsimile or other electronic transmission shall be as effective as
delivery of a manually executed counterpart of this Agreement.

Section 10.06.    Severability. Any provision of this Agreement held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions hereof; and the invalidity of a particular provision in
a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.

Section 10.07.    Governing Law; Jurisdiction; Consent to Service of Process (a)
THIS AGREEMENT AND ANY CLAIMS, CONTROVERSY, DISPUTE OR CAUSE OF ACTION (WHETHER
IN CONTRACT OR TORT OR OTHERWISE) BASED UPON OR ARISING

 

35



--------------------------------------------------------------------------------

OUT OF THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH,
THE LAW OF THE STATE OF NEW YORK.

(b)    ANY LEGAL ACTION OR PROCEEDING ARISING UNDER THIS AGREEMENT OR IN ANY WAY
CONNECTED WITH OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO OR
ANY OF THEM WITH RESPECT TO THIS AGREEMENT WHETHER NOW EXISTING OR HEREAFTER
ARISING, SHALL BE BROUGHT IN THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW
YORK COUNTY (BOROUGH OF MANHATTAN) OR OF THE UNITED STATES FOR THE SOUTHERN
DISTRICT OF SUCH STATE, AND BY EXECUTION AND DELIVERY OF THIS AGREEMENT, EACH
PARTY HERETO CONSENTS, FOR ITSELF AND IN RESPECT OF ITS PROPERTY, TO THE
EXCLUSIVE JURISDICTION OF THOSE COURTS AND AGREES THAT IT WILL NOT COMMENCE OR
SUPPORT ANY SUCH ACTION OR PROCEEDING IN ANOTHER JURISDICTION. EACH PARTY HERETO
IRREVOCABLY WAIVES (TO THE EXTENT PERMITTED BY APPLICABLE LAW) ANY OBJECTION,
INCLUDING ANY OBJECTION TO THE LAYING OF VENUE OR BASED ON THE GROUNDS OF FORUM
NON CONVENIENS, WHICH IT MAY NOW OR HEREAFTER HAVE TO THE BRINGING OF ANY ACTION
OR PROCEEDING IN SUCH JURISDICTION IN RESPECT OF THIS AGREEMENT. EACH PARTY
HERETO IRREVOCABLY CONSENTS TO SERVICE OF PROCESS IN ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING THIS AGREEMENT IN THE MANNER PROVIDED FOR NOTICES
(OTHER THAN FACSIMILE) IN SECTION 10.01. NOTHING IN THIS AGREEMENT WILL AFFECT
THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY
APPLICABLE LAW.

Section 10.08.    Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER
BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES
THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT
AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY,
AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 10.08.

Section 10.09.    Headings. Article and Section headings used herein are for
convenience of reference only, are not part of this Agreement and are not to
affect the construction of, or to be taken into consideration in interpreting,
this Agreement.

Section 10.10.    Further Assurances. Each First Lien Representative, on behalf
of itself and the applicable First Lien Secured Parties under the First Lien
Loan Documents, and each Second Lien Representative, on behalf of itself and the
applicable Second Lien Secured Parties under the Second Lien Note Documents,
each agrees that it shall take such further action and

 

36



--------------------------------------------------------------------------------

shall execute and deliver such additional documents and instruments (in
recordable form, if requested) as the Designated First Lien Representative or
the Designated Second Lien Representative may reasonably request to effectuate
the terms of and the Lien priorities contemplated by this Agreement.

Section 10.11.    No Third Party Beneficiaries. This Agreement and the rights
and benefits hereof shall inure to the benefit of each of the parties hereto and
its respective successors and assigns and shall inure to the benefit of and bind
each of the First Lien Secured Parties and the Second Lien Secured Parties.
Nothing in this Agreement shall impair, as between the Borrower, and the other
Grantors and the First Lien Representatives and the other First Lien Secured
Parties, and as between the Borrower and the other Grantors and the Second Lien
Representatives and the other Second Lien Secured Parties, the obligations of
the Borrower and the other Grantors, which are absolute and unconditional, to
pay principal, interest, fees and other amounts as provided in the First Lien
Loan Documents and the Second Lien Note Documents respectively. Other than with
respect to Sections 2.04 and 4.04 and Articles 9 and 10 of this Agreement, none
of the Borrower, any other Grantor or any other creditor thereof shall have any
rights hereunder and neither the Borrower nor any Grantor may rely on the terms
hereof.

Section 10.12.    Provisions Solely to Define Relative Rights. The provisions of
this Agreement are and are intended solely for the purpose of defining the
relative rights of the First Lien Representatives and the other First Lien
Secured Parties on the one hand and the Second Lien Representatives and the
other Second Lien Secured Parties on the other hand. In the event of any
conflict between the provisions of this Agreement and the provisions of the
First Lien Loan Documents or the Second Lien Note Documents, the provisions of
this Agreement shall govern and control. However, as among the First Lien
Secured Parties, their rights and obligations are governed by, and any
provisions herein regarding them are therefore subject to, the provisions of the
First Lien Parity Intercreditor Agreement and as among the Second Lien Secured
Parties, their rights and obligations are governed by, and any provisions herein
regarding them are therefore subject to, the provisions of the Second Lien
Parity Intercreditor Agreement.

Section 10.13.    Subrogation. With respect to the value of any payments or
distributions in cash, property or other assets that any of the Second Lien
Representatives or the other Second Lien Secured Parties pays over to any of the
First Lien Representatives or the other First Lien Secured Parties under the
terms of this Agreement, such Second Lien Secured Parties and Second Lien
Representatives shall be subrogated to the rights of such First Lien
Representatives and First Lien Secured Parties; provided that each Second Lien
Representative, on behalf of itself and the Second Lien Secured Parties
represented by it, hereby agrees not to assert or enforce all such rights of
subrogation it may acquire as a result of any payment hereunder until the
Discharge of First Lien Secured Obligations has occurred. The Borrower and the
other Grantors each acknowledges and agrees that the value of any payments or
distributions in cash, property or other assets received by any Second Lien
Representative or other Second Lien Secured Party that are paid over to any
First Lien Representative or other First Lien Secured Party pursuant to this
Agreement shall not reduce any of the Second Lien Secured Obligations.

 

37



--------------------------------------------------------------------------------

Section 10.14.    Additional Grantors. Each Person that becomes a Grantor after
the date hereof shall become a party to this Agreement upon execution and
delivery by such Person of a Joinder Agreement in the form of Exhibit J to the
First Lien Credit Agreement.

Section 10.15.    Additional Intercreditor Agreements. Each party hereto agrees
that the First Lien Secured Parties and/or their Representatives (as among
themselves) and the Second Lien Secured Parties and/or their Representatives (as
among themselves) may each enter into the First Lien Parity Intercreditor
Agreement and the Second Lien Parity Intercreditor Agreement, as applicable, or
other intercreditor arrangements governing the rights, benefits and privileges
as among the First Lien Secured Parties or the Second Lien Secured Parties, as
the case may be, in respect of the Collateral, this Agreement and the other
First Lien Security Documents or Second Lien Security Documents, as the case may
be, including as to application of proceeds of the Collateral, voting rights,
control of the Collateral and waivers with respect to the Collateral, in each
case so long as the terms thereof do not violate or conflict with the provisions
of this Agreement.

Section 10.16.    Equity Interests; Payment in Kind. Notwithstanding anything
contained herein to the contrary (including, without limitation, in respect of
subordination and turnover provisions), the right of the Second Lien Secured
Parties to receive either (i) interest payments in kind or (ii) except in the
context of a Bankruptcy/Insolvency Proceeding in which the First Lien Secured
Parties are not receiving payment in full in cash of the First Lien Obligations
pursuant to a plan of reorganization, Equity Interests of the Borrower (or any
parent entity thereof) shall not be affected by any of the terms contained
herein.

[Signature Pages Follow]

 

38



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

CITIBANK, N.A.,

as First Lien Agent

By:  

/s/ Michael V. Moore

  Name:   Michael V. Moore   Title:   Vice President

 

[Intecreditor Agreement Signature Page]



--------------------------------------------------------------------------------

CORTLAND CAPITAL MARKET SERVICES LLC,

as Second Lien Agent

By:  

/s/ Jonathan Kirschmeier

  Name:   Jonathan Kirschmeier   Title:   Associate Counsel

 

[Intecreditor Agreement Signature Page]



--------------------------------------------------------------------------------

GLOBAL EAGLE ENTERTAINMENT INC., as Borrower By:  

/s/ Paul Rainey

  Name:   Paul Rainey   Title:   Chief Financial Officer GLOBAL EAGLE SERVICES,
LLC By:  

/s/ Paul Rainey

  Name:   Paul Rainey   Title:   Chief Financial Officer AIRLINE MEDIA
PRODUCTIONS, INC. By:  

/s/ Paul Rainey

  Name:   Paul Rainey   Title:   Chief Financial Officer ENTERTAINMENT IN
MOTION, INC. By:  

/s/ Paul Rainey

  Name:   Paul Rainey   Title:   Chief Financial Officer GLOBAL EAGLE
ENTERTAINMENT OPERATIONS SOLUTIONS, INC. By:  

/s/ Paul Rainey

  Name:   Paul Rainey   Title:   Chief Financial Officer EMC INTERMEDIATE, LLC
By:  

/s/ Paul Rainey

  Name:   Paul Rainey   Title:   Chief Financial Officer

 

[Intecreditor Agreement Signature Page]



--------------------------------------------------------------------------------

INFLIGHT PRODUCTIONS USA INC. By:  

/s/ Paul Rainey

  Name:   Paul Rainey   Title:   Chief Financial Officer POST MODERN EDIT, INC.
By:  

/s/ Paul Rainey

  Name:   Paul Rainey   Title:   Chief Financial Officer THE LAB AERO, INC. By:
 

/s/ Paul Rainey

  Name:   Paul Rainey   Title:   Chief Financial Officer ROW 44, INC. By:  

/s/ Paul Rainey

  Name:   Paul Rainey   Title:   Chief Financial Officer

N44HQ, LLC

By: Row 44, Inc., its Sole Member

By:  

/s/ Paul Rainey

  Name:   Paul Rainey   Title:   Chief Financial Officer EMERGING MARKETS
COMMUNICATIONS, LLC By:  

/s/ Paul Rainey

  Name:   Paul Rainey   Title:   Chief Financial Officer

 

[Intecreditor Agreement Signature Page]



--------------------------------------------------------------------------------

EMC ACQUISITION, LLC By:  

/s/ Paul Rainey

  Name:   Paul Rainey   Title:   Chief Financial Officer SCISCO PARENT, INC. By:
 

/s/ Paul Rainey

  Name:   Paul Rainey   Title:   Chief Financial Officer SEAMOBILE INC. By:  

/s/ Paul Rainey

  Name:   Paul Rainey   Title:   Chief Financial Officer MARITEL HOLDINGS, INC.
By:  

/s/ Paul Rainey

  Name:   Paul Rainey   Title:   Chief Financial Officer MARITIME
TELECOMMUNICATIONS NETWORK, INC. By:  

/s/ Paul Rainey

  Name:   Paul Rainey   Title:   Chief Financial Officer MTN GOVERNMENT
SERVICES, INC. By:  

/s/ Paul Rainey

  Name:   Paul Rainey   Title:   Chief Financial Officer

 

[Intecreditor Agreement Signature Page]



--------------------------------------------------------------------------------

MTN LICENSE CORP. By:  

/s/ Paul Rainey

  Name:   Paul Rainey   Title:   Chief Financial Officer EMC-JV HOLDCO LLC By:  

/s/ Paul Rainey

  Name:   Paul Rainey   Title:   Chief Financial Officer

 

[Intecreditor Agreement Signature Page]



--------------------------------------------------------------------------------

ANNEX I

Provision for Second Lien Securities Purchase Agreement

Each Purchaser hereunder and each holder of the Notes (a) acknowledges that it
has received a copy of the Intercreditor and Subordination Agreement, (b) agrees
that it will be bound by and will take no actions contrary to the provisions of
the Intercreditor and Subordination Agreement, (c) authorizes and instructs the
Collateral Agent to enter into the Intercreditor and Subordination Agreement as
Collateral Agent and on behalf of such Purchaser or holder of the Notes, as
applicable, and (d) hereby consents to the payment subordination and the
subordination of the Liens securing the Note Obligations on the terms set forth
in the Intercreditor and Subordination Agreement. The foregoing provisions are
intended as an inducement to the lenders and/or purchasers under the First Lien
Loan Documents and the other Second Lien Note Documents to extend credit to the
Borrower and Subsidiary Guarantors and such lenders and/or purchasers are
intended third party beneficiaries of such provisions. In the event of any
conflict or inconsistency between the provisions of the Intercreditor and
Subordination Agreement and this Agreement, the provisions of the Intercreditor
and Subordination Agreement shall control.

Provision for Second Lien Security Agreement and other principal Second Lien
Security Documents

Notwithstanding anything herein to the contrary, the priority of the Liens and
the Security Interest granted to the Collateral Agent pursuant to this Agreement
and the exercise of any right or remedy by the Collateral Agent hereunder are
subject in all respects to the provisions of the Intercreditor and Subordination
Agreement. In the event of any conflict between the terms of the Intercreditor
and Subordination Agreement and this Agreement with respect to the priority of
the Liens and the Security Interest granted to the Collateral Agent pursuant to
this Agreement or with respect to the exercise of any right or remedy by the
Collateral Agent hereunder, the terms of the Intercreditor and Subordination
Agreement shall govern and control.



--------------------------------------------------------------------------------

ANNEX II

[FORM OF] JOINDER NO. [    ] dated as of [            ], 201[  ] (this “Joinder
Agreement”), to the INTERCREDITOR AND SUBORDINATION AGREEMENT dated as of
[            ], 2018 (the “Intercreditor Agreement”), among GLOBAL EAGLE
ENTERTAINMENT INC., a Delaware corporation, the other Grantors from time to time
party thereto, CITIBANK, N.A., as First Lien Agent, CORTLAND CAPITAL MARKET
SERVICES LLC, as Second Lien Agent, and the additional Representatives from time
to time a party thereto.

A.    Capitalized terms used herein but not otherwise defined herein shall have
the meanings assigned to such terms in the Intercreditor Agreement.

B.    As a condition to the ability of the Borrower to incur Additional
[First/Second] Lien Debt and to secure such [First/Second] Lien Class Debt (and
guarantees thereof) with [First/Second] Liens, in each case under and pursuant
to the [First/Second] Lien Security Documents, the [First/Second] Lien
Class Debt Representative in respect of such [First/Second] Lien Class Debt is
required to become a Representative under, and such [First/Second] Lien
Class Debt and the [First/Second] Lien Secured Parties in respect thereof are
required to become subject to and bound by, the Intercreditor Agreement.
Section 9.04 of the Intercreditor Agreement provides that such [First/Second]
Lien Class Debt Representative may become a Representative under, and such
[First/Second] Lien Class Debt and such [First/Second] Lien Secured Parties may
become subject to and bound by, the Intercreditor Agreement, pursuant to the
execution and delivery by the [First/Second] Lien Class Debt Representative of
an instrument in the form of this Joinder Agreement and the satisfaction of the
other conditions set forth in Section 9.04 of the Intercreditor Agreement. The
undersigned [First/Second] Lien Class Debt Representative (the “New
Representative”) is executing this Joinder Agreement in accordance with the
requirements of the First Lien Loan Documents and the [First/Second] Lien Loan
Documents.

Accordingly, the New Representative agrees with each other Representative as
follows:

SECTION 1.    In accordance with Section 9.04 of the Intercreditor Agreement,
the New Representative by its signature below becomes a Representative under,
and the related [First/Second] Lien Class Debt and related First Lien Secured
Obligations and related [First/Second] Lien Secured Parties become subject to
and bound by, the Intercreditor Agreement with the same force and effect as if
the New Representative had originally been named therein as a Representative,
and the New Representative, on behalf of itself and such [First/Second] Lien
Secured Parties, hereby agrees to all the terms and provisions of the
Intercreditor Agreement applicable to it as a [First/Second] Lien Representative
and to the [First/Second] Lien Secured Parties that it represents as
[First/Second] Lien Secured Parties. Each reference to a “Representative” or
“[First/Second] Lien Representative” in the Intercreditor Agreement shall be
deemed to include the New Representative. The Intercreditor Agreement is hereby
incorporated herein by reference.

SECTION 2.    The New Representative represents and warrants to the other
Representatives and the other Secured Parties that (a) it has full power and
authority to enter into this Joinder Agreement, in its capacity as [agent]
[trustee], (b) this Joinder Agreement has been



--------------------------------------------------------------------------------

duly authorized, executed and delivered by it and constitutes its legal, valid
and binding obligation, enforceable against it in accordance with the terms of
such Joinder Agreement and (c) the [First/Second] Lien Loan Documents relating
to such [First/Second] Lien Class Debt provide that, upon the New
Representative’s entry into this Joinder Agreement, the [First/Second] Lien
Secured Parties in respect of such [First/Second] Lien Class Debt will be
subject to and bound by the provisions of the Intercreditor Agreement as
[First/Second] Lien Secured Parties.

SECTION 3.    This Joinder Agreement may be executed by one or more of the
parties to this Joinder Agreement on any number of separate counterparts
(including by facsimile or other electronic image scan transmission), and all of
said counterparts taken together shall be deemed to constitute one and the same
instrument. A set of the copies of this Joinder Agreement signed by all the
parties shall be lodged with the Borrower, the Designated First Lien
Representative and the Designated Second Lien Representative. Delivery of an
executed counterpart of a signature page of this Joinder Agreement by facsimile
or in electronic (i.e., “pdf” or “tif”) format shall be effective as delivery of
a manually executed counterpart of this Joinder Agreement.

SECTION 4.    Except as expressly supplemented hereby, the Intercreditor
Agreement shall remain in full force and effect.

SECTION 5.    THIS JOINDER AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES UNDER THIS JOINDER AGREEMENT AND ANY CLAIMS, CONTROVERSY, DISPUTE OR
CAUSE OF ACTION BASED UPON OR ARISING OUT OF OR RELATED TO THIS JOINDER
AGREEMENT (INCLUDING, WITHOUT LIMITATION, ANY CLAIMS SOUNDING IN CONTRACT LAW OR
TORT LAW ARISING OUT OF THE SUBJECT MATTER HEREOF) SHALL BE CONSTRUED IN
ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.

SECTION 6.    Any provision of this Joinder Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof or in the Intercreditor Agreement, and any such
prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.

SECTION 7.    All communications and notices hereunder shall be in writing and
given as provided in Section 10.01 of the Intercreditor Agreement. All
communications and notices hereunder to the New Representative shall be given to
it at the address set forth below its signature hereto.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the New Representative and the First Lien Agent have duly
executed this Joinder Agreement to the Intercreditor Agreement as of the day and
year first above written.

 

[NAME OF NEW REPRESENTATIVE],

as [                    ] for the holders of [                    ]

By:  

                                                                   

  Name:   Title: Address for notices:

 

 

attention of:                                 
                                              
Telecopy:                                  
                                                  RECEIPT OF THE FOREGOING
ACKNOWLEDGED BY:

[NAME OF OTHER REPRESENTATIVE],

as First Lien Representative

By:  

                                              

  Name:   Title:

[NAME OF OTHER REPRESENTATIVE],

as Second Lien Representative

By:  

                                          

  Name:   Title:



--------------------------------------------------------------------------------

ANNEX III

[FORM OF] ADDITIONAL DEBT DESIGNATION NO. [    ] (this “Designation”) dated as
of [            ], 20[    ] with respect to the INTERCREDITOR AND SUBORDINATION
AGREEMENT dated as of [            ], 2018 (the “Intercreditor Agreement”),
among GLOBAL EAGLE ENTERTAINMENT INC., a Delaware corporation, the other
Grantors from time to time party thereto, CITIBANK, N.A., as First Lien Agent,
CORTLAND CAPITAL MARKET SERVICES LLC, as Second Lien Agent, and the additional
Representatives from time to time a party thereto.

Capitalized terms used herein but not otherwise defined herein shall have the
meanings assigned to such terms in the Intercreditor Agreement.

This Designation is being executed and delivered in order to designate
additional Indebtedness of the Borrower and the Grantors as Additional
[First/Second] Lien Debt, entitled to the benefit of, and subject to the terms
of, the Intercreditor Agreement.

The undersigned, the duly appointed [specify title of Responsible Officer] of
the Borrower hereby certifies on behalf of the Borrower that:

1.    [Insert name of the Borrower or other Grantor] intends to incur
Indebtedness (the “Designated Obligations”) in the initial aggregate principal
amount of [                    ] pursuant to the following agreement: [describe
credit/loan agreement indenture or other agreement] (the “Designated
Agreement”).

2.    The incurrence of the Designated Obligations is permitted by each
applicable First Lien Loan Document and Second Lien Note Document.

3.    Conform the following as applicable; Pursuant to and for the purposes of
Section 9.04 of the Intercreditor Agreement, (i) the Designated Agreement is
hereby designated as [an “Additional First Lien Debt Facility”] [an “Additional
Second Lien Debt Facility”] [the “Replacement First Lien Credit Agreement”] [the
“Replacement Second Lien Securities Purchase Agreement”] and (ii) the Designated
Obligations are hereby designated as [“Additional First Lien Secured
Obligations”] [“Additional Second Lien Secured Obligations”] [“First Lien Credit
Agreement Secured Obligations”] [“Second Lien Securities Purchase Agreement
Secured Obligations”].

4.    The name and address of
the Representative for such Designated Obligations is:

[Insert name and all capacities; Address]

 

  Telephone:  

 

     Fax:  

 

     Email:  

 

  



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Borrower has caused this Designation to be duly executed
by the undersigned Responsible Officer as of the day and year first above
written.

 

GLOBAL EAGLE ENTERTAINMENT INC. By:  

                                                              

  Name:   Title:

 

Receipt acknowledged by: [INSERT NAME OF FIRST LIEN REPRESENTATIVE], By:  

                                                              

  Name:   Title: [INSERT NAME OF SECOND LIEN REPRESENTATIVE], By:  

                                          

  Name:   Title: [OTHERS AS NEEDED]